
Exhibit 10.7 

 



LOAN AGREEMENT

(Rosehill Reserve – Harris County, Texas)

Loan # 9002

 

This Loan Agreement (this “Agreement”) is made and entered into effective as of
this the 5th day of December, 2014 (the “Effective Date”) by and among UNITED
DEVELOPMENT FUNDING INCOME FUND V, a Maryland real estate investment trust
(together with its successors and assigns, “Lender”), ROSEHILL RESERVE, LTD., a
Texas limited partnership (“Borrower”), HARRIGAN DEVELOPMENT PARTNERS, LLC, a
Texas limited liability company, (“General Partner”) and THOMAS LLOYD HARGROVE,
JR., a natural person residing in Harris County, Texas (“Hargrove”).

 

RECITALS:

 

A.            Borrower has requested that Lender extend credit to Borrower as
described in this Agreement. Lender is willing to make such credit available to
Borrower upon and subject to the provisions, terms and conditions hereinafter
set forth.

 

B.            Subject to and upon the terms and conditions of this Agreement,
Lender has agreed to lend to Borrower the amounts herein described for the
purposes set forth below.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises, the covenants,
representations, warranties and agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby covenant and agree as follows:

 

1.            Certain Definitions. Certain terms which are defined in the text
of this Agreement shall have the respective meanings given to such terms herein,
and the following terms shall have the following meanings:

 

“Accrued Interest Payments” means monthly interest payments equal to the amount
of accrued interest on the outstanding principal balance of the Loan, calculated
at the applicable rate of interest provided herein, and payable on the last day
of each calendar month for interest accrued during that calendar month, as
provided herein.

 

“Advance” shall mean an advance of funds by Lender to or for the benefit of
Borrower under this Agreement including, without limitation, a Commitment
Advance, a Discretionary Advance or Re-Advance.

 

“Advance Conditions” has the meaning set forth in Section 8 of this Agreement.

 

“Advance Request” shall mean Lender’s standard form of Advance Request in the
form attached hereto as Exhibit “D.”

 

“Affiliate” shall mean an individual or legal entity that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, another Person. The term “Control” as utilized
herein means the possession, directly or indirectly, of the power to direct or
cause direction of the management and policies of a Person, whether through
management, ownership, by contract, or otherwise; provided, however, in no event
shall any Lender be deemed an Affiliate of Borrower or any Borrower-Related
Party.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

1

 

 

“Approved Budget” means a budget approved by Lender for the management and
development of the Property in accordance with the Development Plan, which
specifies the cost by item of all labor, materials, and services necessary for
the development of the Property in accordance with the Development Plan, and all
other expenses anticipated by Borrower incident to the Loan, the Property and
such development of the Property. The Approved Budget is attached hereto as
Exhibit “F”.

 

“Approved Builder” means, collectively, Ryland, M/I Homes, Highland, Drees, and
Ashton Woods, and each other residential homebuilder acquiring Lots from
Borrower for the purpose of constructing single family residences thereon which
is approved by Lender as evidenced by Lender’s written consent.

 

“Approved Purposes” means the use by Borrower of the Loan to partially fund the
acquisition of the Property and the development of Phase 1 of the Property into
Finished Lots.

 

“Ashton Woods” means Ashton Houston Residential, L.L.C., a Texas limited
liability company.

 

“Ashton Woods Indebtedness” means the Indebtedness of Borrower owed to Ashton
Woods in accordance with the Ashton Woods Lot Sale Contract, the Builders’ Deed
of Trust, and the Subordination Agreement t.

 

“Ashton Woods Lot Sale Contract” means that certain Agreement of Purchase and
Sale (Rosehill Reserve, Phase 1 – Finished Lots) by and between Borrower, as
seller, and Ashton Woods, as purchaser, for the purchase of 28 Finished Lots,
dated on or about the Effective Date.

 

“Assignment of Contract Rights” means, collectively, each Assignment of Contract
Rights executed by Borrower in favor of Lender assigning Lender all of the
rights of Borrower under the Reimbursement Contracts.

 

“Assignment of Lot Sale Contract” means, collectively, each Assignment of Lot
Sale Contract executed by Borrower in favor of Lender as each may be amended,
modified, or supplemented from time to time.

 

“Base Rate” means the lesser of (i) thirteen percent (13%) per annum, accrued on
Lender’s books and records at least monthly (on the last day of each calendar
month) and compounded annually (on the last day of the calendar month in which
the anniversary occurred), or (ii) the Highest Lawful Rate.

 

“Borrower” means Rosehill Reserve, Ltd., a Texas limited partnership.

 

“Borrower-Related Party” means, collectively, the General Partner, the
Guarantor, and any other Person who becomes the general partner of Borrower or a
guarantor.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

2

 

 

“Builders’ Deed of Trust” shall mean that certain Deed of Trust to be recorded
in the real property records of Harris County, Texas, executed by Borrower and
naming each initial Approved Builder as the beneficiary thereunder and granting
Approved Builder a security interest in and a second priority Lien on the
Mortgaged Property in security for the payment and performance of Borrower’s
obligations with respect to the Subordinated Indebtedness and otherwise subject
to the Subordination Agreement.

 

“Business Day” means any day other than a Saturday, Sunday, or other day on
which Lender is closed for business.

 

“Closing” means the execution and delivery of the Loan Documents by Lender,
Borrower and the Borrower-Related Parties.

 

“Closing Deliveries” has the meaning given to such term in Section 7.

 

“Collateral” means, collectively, all property, assets and rights and all
proceeds in which a Lien, in favor of Lender is or has been granted or arises or
has arisen or may hereafter be granted or arise, under or in connection with any
Loan Document or otherwise, to secure payment or performance of all or any part
of the Debt. Without limitation of the foregoing, the term “Collateral”
includes, without limitation, (i) all “Mortgaged Property” as such term is
defined and used in the Deed of Trust, hereby incorporated by reference, (ii)
all Earnest Money (if any), and the proceeds therefrom, (iii) each Lot Sale
Contract (if any) and the proceeds therefrom, and (iv) each Reimbursement
Contract (if any) and the proceeds therefrom.

 

“Commitment” means the maximum dollar amount that Lender has committed to fund
to or for the benefit of Borrower, subject to the Lender Conditions, in the
aggregate dollar amount of U.S. Thirty-Seven Million Four Hundred Seven Thousand
Three Hundred Sixty-Two and No/100 Dollars ($37,407,362.00). The Commitment
includes (and is not in addition to) the Initial Commitment Advance. The
Commitment does not include the Interest Reserve.

 

“Commitment Advance” means any full or partial advance of the Commitment to or
for the benefit of Borrower including, without limitation, the Initial
Commitment Advance.

 

“Company Certificate” means a certificate certifying the existence, good
standing, formation and organizational documents, and authorizing resolutions,
of a Person that is an entity.

 

“Construction Contracts” has the meaning given to such term in Section 11(a).

 

“Contractor” means each Person contracting with Borrower or an Affiliate thereof
to provide labor or materials to or in connection with the development of the
Property.

 

“Contractor’s Consent” means a written consent in a form acceptable to Lender
executed by each Contactor that has entered into a written Construction Contract
with Borrower or its Affiliate for the provision or labor and/or materials to or
for the Property.

 

“Debt” means all Indebtedness (principal, interest or other) evidenced by this
Agreement and all Indebtedness (principal, interest or other) owing to Lender
incurred under or evidenced by the other Loan Documents. The Debt includes
interest and other obligations accruing or arising after (i) commencement of any
case under any bankruptcy or similar laws by or against Borrower or any
Borrower-Related Party or (ii) the obligations of Borrower or Borrower-Related
Party shall cease to exist by operation of law or for any other reason. The Debt
also includes all reasonable attorneys’ fees and any other reasonable expenses
incurred by Lender in enforcing any of the Loan Documents.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

3

 

 

“Deed of Trust” shall mean that certain Deed of Trust, Assignment of Leases and
Rents, Security Agreement, and Fixture Filing to be recorded in the real
property records of Harris County, Texas, naming Lender as the beneficiary
thereunder and granting Lender a security interest in and a first priority Lien
on the Mortgaged Property in security for the payment and performance of
Borrower’s obligations under this Agreement and the other Loan Documents,
subject only to Permitted Exceptions and being superior in priority over all
Liens, as it may be amended, modified, or supplemented from time to time.

 

“Default Rate” means the lesser of (i) eighteen percent (18.0%) compounded
annually (on the last day of the calendar month in which the anniversary
occurred), or (ii) the Highest Lawful Rate.

 

“Development Plan” means the site plan and preliminary plat and engineering
plans submitted to an appropriate Governmental Authority involving planned
Improvements and specifications for the development of the Property, as prepared
by the Borrower’s engineer and approved in writing by Lender, which materials
shall later be supplemented with final plans and drawings approved by Lender.

 

“Discretionary Advance” has the meaning given to such term in Section 3(c).

 

“Disposition” means any sale, lease, transfer, assignment, exchange or
conveyance in whole or in part.

 

“District” means, any municipal district of Harris County, Texas having
jurisdiction over the Property, being a political subdivision of the State of
Texas, a body politic and corporate, and a governmental agency of the State of
Texas, organized pursuant to the provisions of Article XVI, Section 59 of the
Texas Constitution, including but not limited to, MUD 542.

 

“District Consent” means a written consent and agreement executed by the
District for the benefit of Lender, which, among other things, provides that the
District grants its consent to Lender’s Lien on and security interest in the
Reimbursement Contracts.

 

“Drees” means Drees Custom Homes, L.P., a Texas limited partnership.

 

“Drees Indebtedness” means the Indebtedness of Borrower owed to Drees in
accordance with the Drees Lot Sale Contract, the Builders’ Deed of Trust, and
the Subordination Agreement.

 

“Drees Lot Sale Contract” means that certain Agreement of Purchase and Sale
(Rosehill Reserve, Phase 1 – Finished Lots) by and between Borrower, as seller,
and Drees, as purchaser, for the purchase of 47 Finished Lots, dated on or about
the Effective Date.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

4

 

 

“Earnest Money” means any form of earnest money supporting a Lot Sale Contract
including, without limitation, any cash on deposit or letters of credit that may
be deposited with a title company, released to Borrower, or held by any other
Person.

 

“Effective Date” means December 5, 2014.

 

“Environmental Indemnity Agreement” shall mean that certain Environmental
Indemnity Agreement to be executed by Borrower and the Guarantor in favor of
Lender, pursuant to which Borrower and the Guarantor agree to indemnify Lender
from environmental liabilities associated with the Property, as it may be
amended, modified, or supplemented from time to time.

 

“Errors Agreement” means that certain errors and omissions agreement executed by
Borrower and the Borrower-Related Parties in favor of Lender dated as of the
Effective Date.

 

“Event of Default” has the meaning given to such term in Section 12(a).

 

“Financial Statement Certifications” means those certain certifications of
Borrower and the Guarantor attesting to the accuracy and completeness of the
financial statements in the form attached hereto as Exhibit “E” and incorporated
by reference.

 

“Finished Lot” means a fully developed finished single-family residential lot
owned by Borrower which is deemed by Lender to be a “finished” single-family
residential lot and has been accepted by each of the city in which such Lot is
located, and each municipal district, municipality, water district, municipal
utility district, public improvement district or other Governmental Authority
for Harris County, Texas.

 

“Good Accounting Practice” shall mean such accounting practice as, in the
opinion of independent certified public accountants satisfactory to Lender,
conforms at the time to generally accepted accounting principles or, with the
prior written consent of Lender, which may be given or withheld in Lender’s sole
discretion, in any applicable case, cash basis of accounting or the federal
income tax basis of accounting, consistently applied. Each accounting term not
defined in this Agreement shall have the meaning given to it under Good
Accounting Practice.

 

“Governmental Authority” shall mean the United States, the State of Texas, the
County where the Property, in whole or in part, is located, the City, if any,
where the Property, in whole or in part, is located, the District, any other
district where the Property, in whole or in part, is located, the Texas
Commission for Environmental Quality, the Texas Water Development Board, the
Texas Water Quality Board, the Department of Housing and Urban Development, the
Environmental Protection Agency, any political subdivision of any of the
foregoing and any agency, department, commission, board, bureau, court or
instrumentality of any of them which now or hereafter has jurisdiction over
Lender, Borrower, any Borrower-Related Party, or any part of the Property.

 

“Guarantor” means, collectively, Hargrove, and each other Person who executes a
Guaranty Agreement as a Guarantor thereunder.

 

“Guaranty Agreement” means each Guaranty executed by a Guarantor in favor of
Lender, as each may be amended, modified, or supplemented from time to time.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

5

 

 

“Highest Lawful Rate” means the maximum lawful rate of interest which may be
contracted for, charged, taken, received or reserved by Lender in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law, to the extent that it permits Lender to contract or charge, take,
receive or reserve a greater amount of interest than under Texas law), taking
into account all fees and expenses contracted for, charged, received, taken or
reserved by Lender in connection with the transaction relating to this Agreement
and the Debt evidenced hereby or by the other Loan Documents which are treated
as interest under applicable law.

 

“Highland” means Highland Homes – Houston, Ltd., a Texas limited partnership.

 

“Highland Indebtedness” means the Indebtedness of Borrower owed to Highland in
accordance with the Highland Lot Sale Contract, the Builders’ Deed of Trust, and
the Subordination Agreement.

 

“Highland Lot Sale Contract” means that certain Agreement of Purchase and Sale
(Rosehill Reserve, Phase 1 – Finished Lots) by and between Borrower, as seller,
and Highland, as purchaser, for the purchase of 34 Finished Lots, dated on or
about the Effective Date.

 

“Improvements” means all of the improvements, structures, equipment and
amenities to be constructed and/or installed upon the Property in accordance
with the Development Plan and/or the Plans and Specifications.

 

“Indebtedness” shall mean and include (a) all items which in accordance with
Good Accounting Practice would be included on the liability side of a balance
sheet on the date as of which indebtedness is to be determined (excluding
capital stock, surplus, surplus reserves and deferred credits), (b) guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, or any obligations to purchase or otherwise acquire any such
indebtedness of others, and (c) indebtedness secured by any mortgage, pledge,
security interest or lien existing on property owned subject to or burdened by
such mortgage, pledge, security interest or lien whether or not the indebtedness
secured thereby shall have been assumed.

 

“Initial Commitment Advance” means the aggregate dollar amount reflected in the
closing settlement statement to be advanced to or for the benefit of Borrower at
the Closing, not to exceed the Commitment; provided, however, that Lender’s
records of the amount of the Initial Commitment Advance shall be conclusive
evidence of the actual amount funded.

 

“Interest Reserve” means a reserve of accrued interest in the aggregate amount
of U.S. Four Million Nine Hundred Sixty-Four Thousand Eight Hundred Thirty-Eight
and No/100 Dollars ($4,964,838.00) that (subject to the provisions of Sections
5(b) and 5(c) of this Agreement), may be used by Lender to accrue monthly
interest and to defer the Accrued Interest Payment that would otherwise then be
due and payable by Borrower pursuant to Sections 5(b) and 5(c)(i) of this
Agreement.

 

“Interest Reserve Accrual” means an accrual of Interest Reserve by Lender on its
books and records.

 

“Lease” has the meaning given to such term in Section 10(v).

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

6

 

 

“Lender” means United Development Funding Income Fund V, a real estate trust
organized under the laws of the State of Maryland, and its successors and
assigns.

 

“Lender Conditions” means, collectively, Borrower’s and the Borrower-Related
Parties’ strict compliance with each of the requirements of the Closing
Deliveries in Section 7 and each of the Advance Conditions in Section 8, as
determined by Lender in its sole discretion.

 

“Lender Representatives” has the meaning given to such term in Section 10(m).

 

“Liabilities and Costs” has the meaning given to such term in Section 14.

 

“Lien” means any lien, security interest, charge, tax lien, pledge, encumbrance,
collateral assignment, conditional sales or other title retention arrangement or
any other interest in property designed to secure the repayment of Indebtedness
or the satisfaction of any other obligation, whether arising by agreement or
under any statute or law, or otherwise.

 

“Loan” means the full amount of loan made to Borrower pursuant to this Agreement
including all principal advanced and accrued interest thereon and all other
amounts owing to Lender under the Loan Documents.

 

“Loan Documents” means, collectively, together with all exhibits and schedules
thereto: this Agreement, the Note, the Deed of Trust, the Environmental
Indemnity Agreement, the Advance Requests, the Guaranty Agreements, the
Financial Statement Certifications, the Errors Agreement, the IRS tax disclosure
forms, the Company Certificates, the Assignment of Lot Sale Contracts, the
Assignment of Contract Rights (if any), each Lot Purchaser Contract, each
District Consent (if any), the Profits Interest Agreement, each Subordination
Agreement and all other documents, instruments, agreements, assignments and
certificates relating thereto, including, without limitation, any and all loan
or credit agreements, promissory notes, deeds of trust, mortgages, pledge
agreements, financing statements, security agreements, assignments of rents,
assignments of leases, assignments of contracts, environmental indemnities,
guaranties, contractor’s consent agreements, lender’s title insurance policies,
opinions of counsel, evidences of authorization or incumbency, escrow
instructions, and architect’s and/or engineer’s consent agreements, letters of
credit, each of which is to be executed (and acknowledged where applicable) by
the Borrower, Guarantor and/or Lender (as and where applicable) in connection
with Lender making the Loan to Borrower, as the same may be amended, modified,
or supplemented from time to time.

 

“Loan Expenses” has the meaning given to such term in Section 2(a).

 

“Lot” shall mean any platted lots, including Finished Lots, which are or may
become a part of the Property.

 

“Lot Purchaser” means (i) an Approved Builder or (ii) any other Person acquiring
Lots from Borrower, subject to approval by Lender in its reasonable discretion.

 

“Lot Purchaser Consent” means, collectively, each Consent to Assignment of Lot
Sale Contract executed by a Lot Purchaser in favor of Lender with respect to any
Lot Sale Contract entered into with Borrower, as each may be amended, modified,
renewed, superseded, or replaced from time to time.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

7

 

 

“Lot Sale Contract” means, collectively, the Ryland Lot Sale Contract, the M/I
Homes Lot Sale Contract, the Highland Lot Sale Contract, the Drees Lot Sale
Contract, the Ashton Woods Lot Sale Contract, and each other contract or
agreement entered into by and between Borrower and a Lot Purchaser relating to
the acquisition from Borrower of Lots, as each may be amended, modified or
supplemented from time to time; provided however, that Lender’s consent to any
Lot Sale Contract shall not be inferred from this reference.

 

“LTV Ratio” means the ratio of (x) the outstanding principal balance of the
Note, divided by (y) the value of the Lots, as determined by Lender in its sole
discretion.

 

“Management Contracts” has the meaning given to such term in Section 11(a).

 

“Manager’s Consent” means a written consent in a form acceptable to Lender
executed by each manager that has entered into a written Management Contract, if
any, with Borrower or its Affiliate for the management, maintenance,
administration, and marketing of the Property.

 

“Maturity Date” means December 5, 2016.

 

“M/I Homes” means M/I Homes of Houston, LLC, a Delaware limited liability
company.

 

“M/I Homes Indebtedness” means the Indebtedness of Borrower owed to M/I Homes in
accordance with the M/I Homes Lot Sale Contract, the Builders’ Deed of Trust,
and the Subordination Agreement.

 

“M/I Homes Lot Sale Contract” means, collectively, the two (2) Agreements of
Purchase and Sale (Rosehill Reserve, Phase 1 – Finished Lots) by and between
Borrower, as seller, and M/I Homes, as purchaser, for the purchase of 83
Finished Lots, dated on or about the Effective Date.

 

“Mortgaged Property” has the meaning given to such term in the Deed of Trust.
The Mortgaged Property includes, without limitation, all of the Property.

 

“MUD 542” means Harris County Municipal Utility District No. 542 (which has not
been created as of the Effective Date).

 

“Net Proceeds” means the purchase price of the Lot stated in the Lot Sale
Contract, less such expenses as are approved by Lender, in its sole discretion.

 

“Note” means the Secured Promissory Note in the original principal amount of
U.S. Forty Two Million Three Hundred Seventy-Two Thousand Two Hundred and NO/100
Dollars ($42,372,200.00) payable to the order of Lender and its assigns, issued,
executed and delivered by Borrower to Lender, as it may be amended, modified or
supplemented from time to time, in the form attached hereto as Exhibit “B” and
incorporated herein by this reference.

 

“Obligations” means any and all of the covenants, conditions, warranties,
representations and other obligations (other than to repay the Debt) made or
undertaken by Borrower or any Borrower-Related Party to Lender as set forth in
the Loan Documents.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

8

 

 

“Organizational Agreement” shall mean (i) in respect of a corporation, the
Articles of Incorporation certified to a current date by the Secretary of State
in which such corporation is incorporated and the Bylaws of a corporation
certified to a current date as true and correct by the secretary or assistant
secretary of a corporation; (ii) in respect of a general partnership, a
partnership agreement; (iii) in respect of a joint venture, a joint venture
agreement; (iv) in respect of a limited partnership, a partnership agreement and
the certificate of limited partnership certified to a current date by an
appropriate Governmental Authority of the state in which the limited partnership
is organized; (v) in respect of a trust, a trust agreement; and (vi) in respect
of a limited liability company, the certificate of organization certified to a
current date by the Secretary of State in which such limited liability company
is organized and the regulations of a limited liability company certified to a
current date as true and correct by the manager of a limited liability company;
and any and all future modifications thereof which are consented to by Lender.

 

“Origination Fee” shall mean a fee in the amount of $529,652.50 payable from
Borrower to Lender, charged by Lender in consideration of its origination of the
Loan.

 

“Other Contracts” has the meaning assigned to such term in Section 11(b) hereof.

 

“Owner Loans” means, collectively, loans from owners of Borrower made in
accordance with the terms of the Organizational Agreement of Borrower, which are
unsecured or subordinate both in payment and priority of Liens to the Loan and
the Loan Documents pursuant to a subordination agreement executed by such Person
in favor of Lender.

 

“Partial Release Amount” means, (i) with respect to the Lots, the amount that
must be paid to Lender for the release of Lender’s Liens against a Lot, which
amount must be equal to (a) in the event the Lot(s) being sold under a Lot Sale
Contract which has been approved by Lender (including any amendments,
modifications or supplements), one hundred percent (100%) of the Net Proceeds of
the Lot, or (b) in the event of any Disposition of Lots, in whole or in part,
other than pursuant to a Lot Sale Contract approved by Lender (including any
amendments, modifications or supplements), such amount as is determined by
Lender, in its sole discretion, or (ii) with respect to any Revenue Event, the
amount that must be paid to Lender for the release of Lender’s Liens against the
Reimbursement Contract, (a) which amount must be equal to ninety percent (90%)
of the proceeds from or relating to such Revenue Event to be allocated to the
outstanding principal balance of the Loan, and ten percent (10%) of the proceeds
from or relating to such Revenue Event to be allocated with respect to
Borrower’s obligations under the Profits Interest Agreement; provided, however,
that upon the occurrence and during the continuation of an Event of Default, the
proceeds from or relating to such Revenue Event may be reallocated, at Lender’s
option and at such percentages as Lender determines, to the outstanding
principal balance of the Loan and/or the Borrower’s obligations under the Profit
Interest Agreement. Lender’s consent to any Lot Sale Contract or any amendment,
modification or supplement thereto shall not be inferred from the foregoing
references.

 

“Permitted Exceptions” has the meaning given to such term in the Deed of Trust.

 

“Person” means a corporation, limited liability company, general partnership,
limited partnership, trust, or other entity, or any individual.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

9

 

 

“Plans and Specifications” means the plans and specifications for the
construction of the Improvements prepared by the Engineer and approved in
writing by Borrower and Lender, as the same may have been or may be amended,
modified or supplemented from time to time.

 

“Principal Officer” means Hargrove.

 

“Profits Interest Agreement” means that certain Profits Interest Agreement by
and between Borrower and Lender providing for the participation by Lender in the
profits derived from the Property.

 

“Pro Forma” means Borrower’s schedule for the sale of the Lots and the projected
proceeds from the sale of the Lots, prepared by Borrower in good faith and in
accordance with industry standards, attached hereto as Exhibit “C”.

 

“Property” means, collectively, that certain real property located in Harris
County, Texas, which is more particularly described on Exhibit “A” attached
hereto and incorporated herein by reference.

 

“Re-Advance” has the meaning given to such term in Section 4.

 

“Reimbursement Contract” means any existing or future contract or agreement with
the District or any city, county, water district, municipal utility district,
public improvement district, or other Governmental Authority providing for the
sharing, payment and/or reimbursement of the costs of planning, development
and/or construction with respect to the Property such as, but not limited to, a
municipal utility district or public improvement district reimbursement
agreement.

 

“Released Party” has the meaning given to such term in Section 10(q).

 

“Revenue Event” means income, revenue, reimbursements, proceeds or other payment
of any kind or nature under or pursuant to, or in connection with, any
Reimbursement Contract.

 

“Ryland” means RH of Texas Limited Partnership, a Maryland limited partnership.

 

“Ryland Indebtedness” means the Indebtedness of Borrower owed to Ryland in
accordance with the Ryland Lot Sale Contract, the Builders’ Deed of Trust, and
the Subordination Agreement.

 

“Ryland Lot Sale Contract” means, collectively, the two (2) Agreements of
Purchase and Sale (Rosehill Reserve, Phase 1 – Finished Lots) by and between
Borrower, as seller, and Ryland, as purchaser, for the purchase of 89 Finished
Lots, dated on or about the Effective Date.

 

“Subordination Agreement” shall mean that certain Subordination Agreement dated
on or about the Effective Date, by and among Borrower, Lender, Ryland, M/I
Homes, Highland, Drees, and Ashton Woods as amended, restated or supplemented
from time to time, which among other things, subordinates the Subordinated
Indebtedness and the Builders’ Deed of Trust to the Lender, the Indebtedness,
and Lender’s Lien.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

10

 

 

“Subordinated Indebtedness” means, collectively, the Ryland Indebtedness, the
M/I Homes Indebtedness, the Highland Indebtedness, the Drees Indebtedness, and
the Ashton Woods Indebtedness.

 

“Substantial Completion” means that each Lot (i) has been fully developed into a
finished single-family residential Lot and is suitable for the construction of a
single family residence thereon, (ii) has been accepted by the city in which
such Lot is located, and each municipal district, municipality, water district,
municipal utility district, public improvement district or other Governmental
Authority for the county in which the Lot is located, (iii) has all utility
services necessary for the construction of single family residence, including
water supply, storm and sanitary sewer facilities, gas and electricity, and (iv)
would require only a building permit from the applicable Governmental Authority
for a builder to construct a single family residence thereon.

 

“Title Company” means Alamo Title Insurance Company.

 

“Title Policy” shall mean one or more policies of mortgagee title insurance and
all endorsements thereto requested by Lender, issued in favor of Lender and
naming Lender and its assigns as insured mortgagee by the Title Company and
insuring that title to the Property covered by the Deed of Trust is vested in
Borrower, free and clear of any Lien, objection, exception or requirement other
than the Permitted Exceptions, and that Lender has a Lien in the full amount of
the Loan against the Property containing such endorsements as Lender may
require. 



 

2.            Loan Expenses; Fees.

 

(a)          To the extent not prohibited by applicable law, Borrower will pay
all reasonable costs and expenses and reimburse Lender for any and all
reasonable expenditures of every character incurred or expended from time to
time, regardless of whether an Event of Default shall have occurred, in
connection with any of the following (collectively, “Loan Expenses”):

 

(i)          the preparation, negotiation, documentation, closing, renewal,
revision, modification, increase, administrating, monitoring, review or
restructuring of any loan or credit facility represented by or secured by the
Loan Documents, including legal, accounting, auditing, architectural,
engineering, due diligence, title company, and inspection services and
disbursements, or in connection with collecting or attempting to enforce or
collect pursuant to any Loan Document;

 

(ii)         Lender’s evaluating, monitoring, administering and protecting the
Collateral or employing others to do so or to perform due diligence for Lender
with respect thereto; and

 

(iii)        Lender’s creating, perfecting and realizing upon Lender’s security
interest in, and the Liens on the Collateral, and all costs and expenses
relating to Lender’s exercising any of its rights and remedies under any Loan
Document or at law, including all appraisal fees, consulting fees, filing fees,
taxes, brokerage fees and commissions, title review and abstract fees,
litigation report fees, UCC search fees, other fees and expenses incident to
title searches, reports and security interests, investigations, escrow fees,
attorneys’ fees, legal expenses, court costs, other fees and expenses incurred
in connection with any complete or partial liquidation of the Collateral, and
all fees and expenses for any professional services or any operations conducted
in connection therewith. Notwithstanding the foregoing, no right or option
granted by Borrower to Lender or otherwise arising pursuant to any provision of
any Loan Document shall be deemed to impose or admit a duty on Lender to
supervise, monitor or control any aspect of the character or condition of the
Collateral or any operations conducted in connection with it for the benefit of
Borrower or any other Person other than Lender.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

11

 

 

(b)          Usury Savings Clause Applies. Borrower agrees that Lender has
provided, and shall provide, separate and distinct consideration for the fees
and expenses described in the Loan Documents, and that such fees and expenses
are necessary, bona fide fees and expenses incurred in connection with the Loan.
Borrower further agrees that such fees and expenses are not, are not intended to
be, and shall not be characterized as, interest or as compensation for the use,
forbearance or detention of money. Despite the foregoing and notwithstanding
anything else in this Agreement and the other Loan Documents to the contrary, if
any such fees or expenses are determined to constitute interest and such fees or
expenses, and when such fees and expenses are added to the interest charged
hereunder and any other items determined to constitute interest, it would cause
the aggregate interest charged hereunder to exceed the Highest Lawful Rate, then
Section 13 of this Agreement shall automatically apply to reduce the interest
charged hereunder (taking into account all items determined to constitute
interest) so as not to exceed the Highest Lawful Rate.

 

(c)          Origination Fee. Borrower agrees to pay Lender an Origination Fee
in the amount of $529,652.50. Borrower has requested, and Lender has agreed, to
fund the Origination Fee from the proceeds of the Initial Commitment Advance.

 

3.            Closing; Commitment; Discretionary Advances.

 

(a)          Closing; Commitment. Subject to the Lender Conditions, Lender
agrees to fund the Initial Commitment Advance to Borrower at the Closing and to
fund the balance of the Commitment to the Borrower in accordance with the terms
and conditions of this Agreement provided, however, that all Advances shall be
subject to, and made in accordance with, the terms and conditions of Section
3(b). Notwithstanding anything else to the contrary contained herein, Lender
shall have no obligation to make any Advance unless each of the Lender
Conditions has been satisfied.

 

(b)          Procedure for Borrowing. Each Commitment Advance shall be made
pursuant to Borrower’s delivery of an Advance Request to Lender, accompanied by
documentation supporting the Commitment Advance. Borrower agrees to provide all
information, documents and agreements as may be requested by Lender in
connection with each such Advance Request. Notwithstanding anything else to the
contrary contained herein, Lender shall have no obligation to make any Advance
unless each of the Lender Conditions is satisfied at the time of such Advance.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

12

 

 

(c)          Discretionary Advances. Lender is hereby authorized from time to
time to make Advances without notice to Borrower that Lender, in its sole
discretion, deems necessary or desirable upon the occurrence of any of the
following (such Advances made upon the occurrence of the following events are
referred to herein as the “Discretionary Advances”): (i) Lender determines, in
its sole discretion, that an Advance is be necessary or desirable for the
purpose of paying any Loan Expense, cost, expense, fee or other amount to or for
the benefit of Borrower or chargeable to Borrower under the Loan Documents, (ii)
any Event of Default occurs, or (iii) upon request by Borrower for a Commitment
Advance that would cause the aggregate amount of all Commitment Advances made
hereunder to exceed the Commitment. Each Discretionary Advance shall, upon
disbursement, automatically constitute principal outstanding hereunder and cause
a corresponding increase in the aggregate amount of the Debt (even if such
Discretionary Advance causes the outstanding principal amount of the Note to
exceed the Commitment or the face amount of the Note). Borrower agrees that each
Discretionary Advance may, in Lender’s discretion, reduce the amount of
availability, if any, under the Commitment and may, in Lender’s discretion,
reduce the amount of available Interest Reserve, if any. The making by Lender of
any Discretionary Advance shall not cure or waive any Event of Default hereunder
(except only for an Event of Default that has been cured to Lender’s
satisfaction as confirmed by Lender’s execution of a written agreement
specifically acknowledging and describing the Event of Default so cured, and for
an Event of Default that has been waived by Lender as confirmed by Lender’s
execution of a written agreement specifically acknowledging and describing the
Event of Default so waived).

 

4.            Revolving Advances. In Lender’s sole and absolute discretion,
Lender may re-advance the Commitment in whole or in part; provided, that Lender
is under no obligation to re-advance any part of the Commitment, and provided
further, that if Lender decides to re-advance any part of the Commitment, Lender
shall have no obligation to fund such re-advance unless each of the Lender
Conditions has been satisfied (a re-advance made for the foregoing purposes are
referred to herein as a “Re-Advance”). Each Re-Advance made under the Note
shall, upon disbursement, automatically constitute principal outstanding under
the Note and shall cause a corresponding increase in the aggregate outstanding
principal amount of such Note and such Re-Advance shall not cause the aggregate
amount outstanding under the Note to exceed the face amount of such Note or
causes the outstanding principal amount of the Note to exceed the Commitment.
Borrower agrees that each Re-Advance shall automatically reduce the amount of
availability, if any, under the Commitment. The making by Lender of any
Re-Advance shall not cure or waive any Event of Default (except only for an
Event of Default that has been cured to Lender’s satisfaction as confirmed by
Lender’s execution of a written agreement specifically acknowledging and
describing the Event of Default so cured, or for an Event of Default that has
been waived by Lender as confirmed by Lender’s execution of a written agreement
specifically acknowledging and describing the Event of Default so waived).

 

5.            Interest; Payments.

 

(a)          Interest Rate. The outstanding principal amount of the Note shall
bear interest on each day outstanding at the Base Rate unless the Default Rate
shall apply. Upon the occurrence and during the continuation of an Event of
Default, the outstanding principal amount of the Note shall, at Lender’s option,
automatically and without the necessity of notice, bear interest from the date
of such Event of Default at the Default Rate, until all such delinquent amounts
are paid and such breach or Event of Default has been cured to Lender’s
satisfaction as confirmed by Lender’s execution of a written agreement
specifically acknowledging and describing the Event of Default so cured, and or
waived by Lender as confirmed by Lender’s execution of a written agreement
specifically acknowledging and describing the Event of Default so waived.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

13

 

 

(b)          Interest Payments; Interest Reserve Accruals. Borrower agrees to
make Accrued Interest Payments to Lender on the last day of each calendar month
while the Loan is outstanding, in an amount equal to the interest accrued on the
outstanding principal balance of the Note during each such calendar month.
Notwithstanding the foregoing sentence, on each date that an Accrued Interest
Payment becomes due and payable, provided that the Lender Conditions are then
satisfied and that a sufficient amount of Interest Reserve is available, Lender
shall make an Interest Reserve Accrual in the amount of such Accrued Interest
Payment and such Accrued Interest Payment that would otherwise be then due and
payable will be deferred. Lender may, but is not obligated to, make Interest
Reserve Accruals hereunder whether or not the Lender Conditions have been met,
provided, however, that if the Lender Conditions are not then met, any such
Interest Reserve Accruals shall be made at Lender’s option and in its sole
discretion. Upon each Interest Reserve Accrual, irrespective of whether the
Lender Conditions were met, the amount of remaining Interest Reserve (if any)
shall be reduced by the amount of such Interest Reserve Accrual. Notwithstanding
anything else to the contrary contained herein, (i) if at any time an Event of
Default has occurred and is continuing under this Agreement, Lender shall not be
obligated to make any further Interest Reserve Accruals, and thereafter, shall
do so only in its sole discretion, unless and until the Event of Default has
been cured to Lender’s satisfaction as confirmed by Lender’s execution of a
written agreement specifically acknowledging and describing the Event of Default
so cured, or waived by Lender as confirmed by Lender’s execution of a written
agreement specifically acknowledging and describing the Event of Default so
waived, and (ii) in no event shall Lender be obligated to make any Interest
Reserve Accrual that would cause the aggregate amount of Interest Reserve
Accruals made hereunder to exceed the remaining Interest Reserve.

 

(c)          Interest and Principal Payments. Except earlier upon any
acceleration of the Note:

 

(i)          Borrower promises to pay to Lender monthly Accrued Interest
Payments on the last day of each calendar month for interest accrued during such
calendar month, unless Lender makes an Interest Reserve Accrual to defer such
Accrued Interest Payment, as provided in Section 5(b) of this Agreement;

 

(ii)         in addition to the payments required by the provisions of the
clause above, concurrently with each Disposition of the Mortgaged Property in
whole or in part or any Lot thereof, Borrower promises to pay Lender, the
applicable Partial Release Amount for the portion of the Mortgaged Property or
Lot so released from Lender’s Lien, which is due and payable prior to Lender
providing to Borrower (or releasing from escrow with the Title Company) its
partial release of Lien on such portion of the Mortgaged Property or Lot so
released; and

 

(iii)        in addition to the payments required by the provisions of the
clauses above, concurrently with the occurrence of any Revenue Event, Borrower
promises to pay to Lender the applicable Partial Release Amount of the proceeds
from or relating to such Revenue Event up to, but not exceeding the amount of
the unpaid Debt; and

 

(iv)        in addition to the payments required by the provisions of the
clauses above, Borrower promises to pay to Lender the outstanding principal
balance of the Note, together with all accrued, unpaid interest thereon, unpaid
Loan Expenses and other unpaid amounts due under the Loan Documents, on or prior
to the Maturity Date.

 

(d)          Collateral. Notwithstanding anything to the contrary contained in
the Loan Documents, upon the occurrence and during the continuation of an Event
of Default, Lender has no obligation to release any part of the Collateral.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

14

 

 

6.            Terms and Conditions of Payment.

 

(a)          Application of Payments. All payments and prepayments on the Loan
shall be applied first, to unpaid accrued interest calculated through the date
of such payment (irrespective of whether such unpaid accrued interest has been
accrued on Lender’s books and records), next, to principal outstanding under the
Note). Notwithstanding the foregoing sentence, if any Event of Default occurs
and is continuing, Lender shall have the right to apply payments toward amounts
due under this Agreement as Lender determines in its sole discretion.

 

(b)          General. All amounts are payable to Lender in lawful money of the
United States of America at the address for Lender provided in this Agreement,
or at such other address as from time to time may be designated by Lender.
Borrower shall make each payment which it owes under this Agreement and the
other Loan Documents to Lender in full and in lawful money of the United States,
without set-off, deduction or counterclaim. Under no circumstance may Borrower
offset any amount owed by Borrower to Lender under this Agreement with an amount
owed by Lender to Borrower under any other arrangement. All payments shall be
made by cashier's check or wire transfer of immediately available funds. Should
any such payment become due and payable on a day other than a business day, the
date for such payment shall be extended to the next succeeding business day,
and, in the case of a required payment of principal, interest or Loan Expenses
or other amounts then due, interest shall accrue and be payable on such amount
for the period of such extension. Each such payment must be received by Lender
not later than 3:00 p.m., Grapevine, Texas time on the date such payment becomes
due and payable. Any payment received by Lender after such time will be deemed
to have been made on the next succeeding business day.

 

(c)          Prepayment. Borrower may prepay the Loan in whole or in part at any
time and from time to time without incurring any prepayment fee or penalty, by
giving Lender no less than ten (10) days prior written notice of such
termination; provided, that interest shall accrue on the portion of the Note so
prepaid through the date of such prepayment.

 

7.            Loan Deliveries. At or prior to the Closing, Borrower shall
deliver or cause to be delivered to Lender, the following items, each of which
shall be satisfactory in form and substance to Lender (the “Closing
Deliveries”):

 

(a)          originals duly executed and notarized, as appropriate, by Borrower
and the Borrower-Related Parties of the Loan Documents including, without
limitation, this Agreement, the Deed of Trust, the Note, the Environmental
Indemnity Agreement, the Advance Request, the Guaranty Agreement, the Financial
Statement Certifications, the Errors Agreement, the Profits Interest Agreement,
the IRS tax disclosure forms, each Subordination Agreement, the Company
Certificates, Assignment of Lot Sale Contract, and each Lot Purchaser Consent;

 

(b)          the Organizational Agreements of Borrower and each Borrower-Related
Party that is an entity;

 

(c)          certificates of existence and good standing for Borrower and each
Borrower-Related Party that is an entity issued by the appropriate state
authorities;

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

15

 

 

(d)          resolutions of the general partner, manager or other governing body
(as evidenced by the Organizational Agreements) of Borrower and each
Borrower-Related Party, authorizing the execution, delivery, and performance of
this Agreement and the other Loan Documents, and the transactions contemplated
hereby and thereby;

 

(e)          copies of the liability insurance and casualty insurance policies
covering Borrower and the Property, evidence of payment of the premiums therefor
through at least one year and endorsements of such policies to Lender (in
accordance with and meeting the requirements of Sections 10(o) and (p) hereof);

 

(f)          all written consents that are required with respect to or
necessitated by this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby;

 

(g)         the following due diligence and Closing documents and materials: (i)
a current appraisal assessing the fair market value of the Property, subject to
Lender’s review and acceptance, completed by an appraiser acceptable to Lender,
(ii) all environmental site assessments and reports with respect to the
Property, including, but not limited to, a wetlands assessment, (iii) all
engineering reports and studies, soil analysis, construction, structural and
mechanical feasibility reports; all surveys, survey maps, plats and proposed
plats; all development plans, construction plans, and other plans and
specifications; all topographic, drainage and contour maps and all other
reports, maps, studies and surveys of engineers, architects and others; (iv)
certified copies of the deeds of conveyance conveying the Property to Borrower,
(v) the fully executed settlement statement prepared by the Title Company, which
must be approved by Lender prior to execution thereof, (vi) all sales and
marketing plans for the Property, (vii) all contracts and agreements with
developers, engineers, contractors, subcontractors, consultants and others
relating to supervision and maintenance of, and other professional services
relating to the Property, (viii) copies of all easements and encumbrances
affecting the Property, including land use, water use, mineral rights, surface
rights, zoning, subdivision, grading, environmental restrictions, and
neighborhood association rights and restrictions and (ix) tax certificates for
the Property covering taxes due for tax year(s) 2014 and earlier;

 

(h)          all Lot Sale Contracts in existence on the Effective Date (or
drafts thereof if unexecuted as of the Effective Date);

 

(i)          reserved; and

 

(j)          such other and further information, documents, agreements and
certificates as are reasonably requested by Lender.

 

No waiver by Lender of the timely delivery of any Closing Delivery will
constitute a waiver of any condition precedent to any obligation of Lender to
make any Advance or to require delivery of any Closing Delivery prior to the
funding of any Advance.

 

8.            Conditions Precedent to Advances. Borrower agrees that,
notwithstanding anything to the contrary contained herein or in the other Loan
Documents, Lender’s obligation to fund any Advance or to make any Interest
Reserve Accrual shall be conditioned upon the satisfaction by Borrower of each
of the following conditions, on and as of the funding date for the Advance or
the date of the Interest Reserve Accrual, as applicable (the “Advance
Conditions”):

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

16

 

 

(a)          no event constituting an Event of Default shall have occurred and
be continuing;

 

(b)          the Principal Officer shall have executed and delivered to Lender
an Advance Request dated the funding date, all matters certified in the Advance
Request shall be true and correct in all respects, and Lender shall have
approved the Advance Request, as determined by Lender in its sole discretion;

 

(c)          all statements contained in all Loan Documents and all other
certificates, statements and data furnished to Lender by or on behalf of
Borrower or in connection with the transactions contemplated by this Agreement
or any of the other Loan Documents (including all of the documents and
information required to be delivered to Lender by Section 7) shall be true and
complete in all material respects, and there are no facts or events actually
known to Borrower that, if disclosed to Lender, would make such statements,
certificates or date untrue in any material respect (and Borrower agrees to
inform Lender, prior to Lender making any such Advance, of any such facts or
events actually known to Borrower);

 

(d)         all of the Loan Documents shall be valid and subsisting, enforceable
and in full force and effect and in the priority Lien position stated therein;

 

(e)         all Loan Expenses owing shall have been paid in full;

 

(f)          the Title Company shall have delivered to Lender the Title
Company’s unconditional commitment to issue the Title Policy for the Deed of
Trust pursuant to a commitment that is satisfactory to Lender in all respects in
the full Note amount, with all endorsements thereto required by Lender, at
Borrower’s expense;

 

(g)          the Title Company shall have executed Lender’s Closing instruction
and title objection letter and have complied with all conditions therein;

 

(h)          the amount of the requested Advance, when added to the outstanding
principal amount of all Loan then outstanding, would not exceed the Commitment
and would not cause the a violation of Section 10(aa) with respect to the LTV
Ratio;

 

(i)          the amount of the Advance has been approved by Lender and the
proceeds from such Advance shall be used for Approved Purposes; and

 

(h)          Borrower shall have complied with each other reasonable request of
Lender made in connection with the Advance.

 

No waiver given in connection with any Advance will constitute a waiver of any
condition precedent with respect to future Advances.

 

9.            Representations and Warranties. Borrower and each Borrower-Related
Party represent and warrant to Lender as follows:

 

(a)          Due Organization, Existence and Authority. Borrower and each
Borrower-Related Party that is an entity (i) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, and
(ii) has full power and authority to own its properties, carry on its business
as presently conducted and as proposed to be conducted, and to enter into and
perform its obligations under this Agreement and the other Loan Documents to
which it is a party.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

17

 

 

(b)          Loan Documents Authorized. The execution and delivery by Borrower
and each Borrower-Related Party of this Agreement and the other Loan Documents
and the full and timely performance of all obligations thereunder have been duly
authorized by all necessary action under the Organizational Agreement of
Borrower and each Borrower-Related Party and otherwise.

 

(c)          Loan Documents Valid, Binding and Enforceable. This Agreement and
the other Loan Documents have been duly and validly executed, issued and
delivered by Borrower and each Borrower-Related Party, and constitutes the valid
and legally binding obligations of Borrower and each Borrower-Related Party
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency, reorganization or other similar laws relating to or
affecting enforcement of creditor’s rights.

 

(d)          No Violation. The execution, delivery and performance by Borrower
and each Borrower-Related Party of the Loan Documents does not and will not
(i) contravene the Organizational Agreement of Borrower and each
Borrower-Related Party, (ii) contravene any law, rule or regulation, or any
order, writ, judgment, injunction or decree or any contractual restriction
binding on or affecting Borrower or any Borrower-Related Party or the
Collateral, (iii) require any approval or consent of any general partner, board,
manager, member, lender or any other Person, other than approvals or consents
that have been previously obtained and disclosed in writing to the Lender, (iv)
result in a breach of or constitute a default under any indenture or loan or
credit agreement or any other agreement, lease or instrument to which Borrower
or any Borrower-Related Party is a party or by which Borrower or any
Borrower-Related Party or the Collateral may be bound or affected, or (v) result
in, or require the creation or imposition of, any Lien (other than the Liens
contemplated by the Loan Documents) with respect to the Collateral.

 

(e)          No Other Defaults; No Consents Required. To Borrower’s knowledge,
neither Borrower nor any Borrower-Related Party are in default with respect to
any order, writ, injunction, decree or demand of any court or of any
Governmental Authority which would have a material adverse effect on Borrower or
any Borrower-Related Party, as applicable, or which affects the Property in any
materially adverse manner. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for the due
execution, delivery and performance by Borrower of the Loan Documents, other
than approvals or consents that have been previously obtained and disclosed in
writing to the Lender.

 

(f)          Government Regulations. Neither Borrower nor any Borrower-Related
Party is subject to regulation under the Investment Company Act of 1940, the
Federal Power Act or the Public Utility Holding Company Act of 1935, the
Interstate Commerce Act, as the same may be amended from time to time, or any
federal or state statute or regulation limiting its ability to incur
Indebtedness

 

(g)          Securities Activities Neither Borrower nor any Borrower-Related
Party is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying any
margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System in effect from time to time) and not more than twenty
five (25%) of the value of the assets of said entities consists of such margin
stock.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

18

 

 

(h)          Litigation Matters. There are no actions, suits or proceedings
pending, or to the knowledge of Borrower, threatened, against or affecting
Borrower, any Borrower-Related Party or the Collateral, or involving the
validity or enforceability of the Loan Documents or the priority of the Liens
created or evidenced thereby, at law or in equity, or before or by any
Governmental Authority.

 

(i)          Financial Statements Complete and Accurate. All information
supplied and statements made to Lender by or on behalf of Borrower or any
Borrower-Related Party is in any financial statement furnished or application
for credit made prior to, contemporaneously with or subsequent to the execution
of this Agreement are and shall be true, correct, complete, valid and genuine;
such financial statements and applications for credit have been prepared in
accordance with Good Accounting Practice and fully and accurately present the
financial condition of the subject thereof as of the date thereof and no
material adverse change has occurred in the financial condition reflected
therein since the respective dates thereof; and no additional borrowings have
been made by Borrower or any Borrower-Related Party since the respective dates
thereof other than (i) the borrowing contemplated hereby and (ii) other
borrowings approved by Lender’s prior written consent, which may be given or
withheld in Lender’s sole discretion.

 

(j)          Environmental Liability. To the knowledge of Borrower, no hazardous
substances or solid wastes have been disposed of or otherwise released on the
Property in violation of Environmental Laws, nor is the Property including its
soil, ground, water, air and other elements, contaminated by hazardous
substances or solid wastes in violation of Environmental Laws. The terms
“hazardous substance” and release” shall have the meanings specified in the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended (42 U.S.C. Section 9601 et. seq.) (“CERCLA”), and the terms “solid
waste” and “disposal” (or “disposed”) shall have the meanings specified in the
Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C. Section
6901 et. seq.) (“RCRA”); provided, to the extent that the laws of the State of
Texas establish a meaning for “hazardous substance”, “release”, “solid waste”,
or “disposal” or “disposed”) that is broader than that specified in either
CERCLA or RCRA, such broader meaning shall apply.

 

(k)          Tax Liabilities. Borrower has filed all tax returns required to be
filed, or has obtained an extension which is currently valid and in effect, for
all federal, state, county, local, and foreign tax returns and reports required
to be filed, including, without limitation, taxes on the Collateral and all
applicable income, payroll, personal property, real property, employee
withholding, social security, unemployment, franchise, excise, use and sales
taxes. Borrower has paid in full all taxes that have become due as reflected on
all such returns and reports including any interest and penalties, expect for
taxes being contested in good faith and for which such taxpayer has set aside
adequate reserves for the payment thereof. Borrower has established adequate
reserves for all taxes payable but not yet due. No governmental claim for
additional taxes, interest, or penalties is pending or, to the knowledge of
Borrower, threatened against Borrower or the Collateral.

 

(l)          Compliance With Legal Requirements. Borrower and each
Borrower-Related Party are in compliance with all legal requirements in respect
of the conduct of its business and the ownership of its assets. No violation of
any legal requirement exists with respect to the Property; the anticipated use
of the Property complies with all applicable legal requirements; and all legal
requirements applicable to the Property have been satisfied. Borrower and each
Borrower-Related Party own or have the continuing right to use all permits,
licenses, patents, patent rights or licenses, trademarks, trademark rights,
trade names, trade name rights and copyrights which are required to conduct its
business.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

19

 

 

(m)          Full Disclosure. All statements contained in any Loan Document
shall constitute representations and warranties. None of the representations,
warranties, covenants, agreements or statements contained in any Loan Document
or any schedule, exhibit, report, statement or certificate furnished to Lender
by or on behalf of Borrower or any Borrower-Related Party in connection with the
Loan contains or will contain any untrue statement of a material fact, or omits
or will omit any material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
are made, not misleading.

 

(n)          No Known Material Adverse Fact. Neither Borrower nor any
Borrower-Related Party knows of any fact which materially and adversely affects
the Collateral, or the business, operations, prospects or condition, financial
or otherwise, of Borrower.

 

(o)          Survival of Representations and Warranties. All representations and
warranties made by or on behalf of Borrower or any Borrower-Related Party herein
or in any other Loan Document shall survive the delivery of this Agreement and
the making of the Loan and any investigation at any time made by or on behalf of
Lender shall not diminish its rights to rely thereon.

 

(p)          No Usury. Without limiting the generality of any other
representation or warranty set forth herein or in any other Loan Document, the
Loan is a commercial loan and not usurious under the laws of the State of Texas.

 

(q)          Advisement by Lender. Prior to entering into this Agreement and the
other Loan Documents, Borrower and each Borrower-Related Party have been advised
by Lender to seek the advice of an attorney and an accountant in connection with
the Loan. Borrower and each Borrower-Related Party have had the opportunity to
seek the advice of an attorney and accountant of its choice in connection with
the Loan.

 

(r)          Adequate Consideration. Prior to entering into this Agreement and
the other Loan Documents, Borrower and each Borrower-Related Party have reviewed
the benefits to be provided to it as a result of the Lender making the Loan and
have concluded that (i) the Loan and the terms and conditions of the Loan
Documents are in the bests interests of Borrower and the Borrower-Related
Parties, (ii) the benefits of the Loan and the Loan Documents are reasonably
equivalent in value to the Collateral to be pledged to secure the Loan and the
obligations assumed and to be assumed by them pursuant to the Loan Documents,
and (ii) direct and indirect benefits will flow to Borrower and the
Borrower-Related Parties by virtue of Borrower and the Borrower-Related Parties
providing guaranties and Collateral to secure any present or future Indebtedness
of Borrower or the Borrower-Related Parties to Lender.

 

(s)          No Partnership, Joint Venture or Agency Intended. Nothing in this
Agreement or the other Loan Documents is intended or shall in any way be
construed so as to create any form of partnership, joint venture or agency
relationship between the Borrower and each Borrower-Related Party, on the one
hand, and the Lender on the other hand, the parties hereto having expressly
disclaimed any intention of any kind to create any partnership or agency
relationship between them resulting from or arising out of the Loan Documents.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

20

 

 

(t)          Reimbursement Contracts. On the Effective Date, there are no
Reimbursement Contracts in effect between any District and Borrower except as
assigned to Lender in the Assignment of Contract Rights.

 

(u)          Lot Sale Contracts. No Lot Sale Contract exists covering any of the
Property on the date of Closing, other than the Ryland Lot Sale Contract, the
M/I Homes Lot Sale Contract, the Highland Lot Sale Contract, the Drees Lot Sale
Contract, and the Ashton Woods Lot Sale Contract.

 

(v)         Ownership. Borrower owns the Property and owns all of the
improvements thereon (other than any off-site improvements and any public
utilities and roadways), and all “materials” (as defined in Section 53.001 of
the Texas Property Code) are free and clear of all Liens except those in favor
of Lender.

 

(w)          Zoning. The use of the Property as residential real property
complies with all applicable zoning ordinances, regulations and restrictive
covenants affecting the Property.

 

(x)          No Work Performed. No labor or services have been performed by on
behalf of Borrower or otherwise, and no materials have been furnished or
delivered by on or behalf of Borrower or otherwise to, the Property prior to the
recording the Deed of Trust, which could give rise to a Lien on the Property
with priority equal to or greater than the Liens and security interests of the
Deed of Trust or other Loan Documents. No party has any right to claim a
mechanics or materialmens lien, whether statutory or constitutional, against the
Property.

 

10.         Covenants. Borrower and each Borrower-Related Party covenant and
agree as follows:

 

(a)          Payment; Performance. Borrower shall promptly pay all amounts due
and owing to Lender under this Agreement. Borrower and each Borrower-Related
Party shall timely perform and comply with each agreement and covenant made by
them under this Agreement and the other Loan Documents.

 

(b)          Use of Proceeds. Borrower shall use the proceeds of this Agreement
solely for the acquisition of the Property, related closing costs and expenses,
and management of the Property, and other costs and expenses included in the
Approved Budget. In no event shall the proceeds of this Agreement be used,
directly or indirectly, for personal, family, household or agricultural purposes
or for the purpose, whether immediate, incidental or ultimate, of purchasing,
acquiring or carrying any “margin stock” (as such term is defined in Regulation
U promulgated by the Board of Governors of the Federal Reserve System).

 

(c)          Indebtedness. Except for Owner Loans, Borrower shall not incur any
Indebtedness or guaranty or provide security for any Indebtedness of another
Person or enter into any agreement to do so without the prior written consent of
Lender, which may be which may be given or withheld in Lender’s sole discretion.
As a condition of Lender granting such consent, Lender may require Borrower and
the other lender to enter into a subordination agreement in favor of Lender,
which shall be satisfactory to Lender in all respects. Notwithstanding the
foregoing, Borrower may incur trade debt to vendors, and suppliers and providers
of services in the ordinary course of business without violation of this Section
10(c).

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

21

 

 

(d)          Restriction on Fundamental Changes. Without the prior written
consent of Lender, which may be given or withheld in Lender’s sole discretion,
Borrower will not: (i) engage in any business activities or operations
substantially different from or unrelated to those in which it was engaged on
the Effective Date, (ii) merge into or consolidate with any Person or dissolve,
terminate, liquidate or wind-up (or suffer any liquidation or dissolution) in
whole or in part, or transfer or otherwise dispose of all its assets or change
its legal structure, (iii) acquire, by purchase or otherwise, all or
substantially all of the business or property of, or stock or partnership
interest in, or other evidence of beneficial ownership of any Person,
(iv) maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any
principal or Affiliate of Borrower or any other Person, (v) make any loans or
advances to any third party, including any principal or Affiliate of Borrower
(vi) fail to maintain its records, books of account and bank accounts separate
and apart from those of the Affiliates of Borrower and any other Person or
entity, (vii) change the management of Borrower from Hargrove and Brian McGown,
or (viii) modify or amend the Organizational Agreements of Borrower or any
Borrower-Related Party.

 

(e)          Notice of Certain Events. Borrower shall promptly notify Lender in
writing of (i) the occurrence of any event or series of events causing, or that
could be expected to cause or has caused, a material adverse effect on the
operations or financial condition of Borrower, any Borrower-Related Party or the
Collateral, (ii) the occurrence of any Event of Default, (iii) any default by
Borrower or the acceleration of the maturity of any Indebtedness owed by
Borrower or any Borrower-Related Party under any loan agreement, indenture,
mortgage, promissory note, contract or instrument to which Borrower or any
Borrower-Related Party is a party or by which any material asset or property of
Borrower or any Borrower-Related Party is bound, (iv) any litigation instituted
against Borrower or the Collateral, or any claim made by any Person against or
affecting the Collateral, (v) notices of violation received from any
Governmental Authority that may adversely affect the Collateral, (vi) any audits
of any federal or state tax returns of Borrower or any Borrower-Related party
and the results of any such audit, (vii) any condemnation or similar proceedings
with respect to the Property, (viii) any Lien affecting the Property other than
the Liens in favor of Lender and Permitted Exceptions, (ix) any other matters
which could reasonably be expected to adversely affect Borrower’s ability to
perform its obligations under this Agreement, and (x) any termination of, or any
default under, or any receipt of notice of termination or default, under any Lot
Sale Contract or Reimbursement Contract. Borrower shall notify Lender in writing
at least thirty (30) days prior to the date that it or any Borrower-Related
Party changes its or his name, address, principal place of business, or the
place that it maintains its or his books and records.

 

(f)          Financial Statements; Tax Returns. Borrower shall deliver or cause
to be delivered to Lender, the following:

 

(i)          within sixty (60) days after the end of each fiscal quarter, the
unaudited financial statements of Borrower, prepared in accordance with Good
Accounting Practice, and combined or consolidated as appropriate, including all
notes related thereto;

 

(ii)         within one hundred twenty (120) days after the end of each fiscal
year, the unaudited financial statements of Borrower, prepared in accordance
with Good Accounting Practice, and combined or consolidated as appropriate,
including all notes related thereto;

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

22

 

 

(iii)        copies of all federal and state tax returns prepared with respect
to Borrower within ten (10) days of such documents being filed with the Internal
Revenue Service or applicable state authority, along with an audit thereof upon
request of Lender; and

 

(iv)        such other information relating to the financial condition and
affairs of Borrower, and the Collateral as Lender may from time to time request.

 

All financial statements shall be accompanied by duly executed Financial
Statement Certifications.

 

(g)          Taxes. Borrower shall pay or cause to be paid all federal, state
and local taxes levied against it and its assets and the Collateral as they
become due and payable and before the same become delinquent. Borrower shall
furnish to Lender evidence that all such taxes are paid within ten (10) days
following the date of payment. Notwithstanding the foregoing, Borrower shall
have the right to pay such tax under protest or to otherwise contest any such
tax or assessment, but only if (i) such contest has the effect of preventing the
collection of such taxes so contested and also of preventing the sale or
forfeiture of any property subject thereto, (ii) they have notified Lender of
the intent to contest such taxes, and (iii) adequate reserves for the liability
associated with such tax have been established in accordance with Good
Accounting Practice.

 

(h)          Liens. Borrower and each Borrower-Related Party shall not create,
incur, assume, permit or suffer to exist any Lien on or against the Collateral
except liens created in favor of Ryland, M/I Homes, Highland, Drees, and Ashton
Woods as expressly permitted by the respective Subordination Agreement, and
Liens expressly permitted by the Loan Documents. Notwithstanding anything hereto
to the contrary, Lender hereby consents to the Builders’ Deed of Trust, the
Subordinated Indebtedness, and the Subordination Agreement

 

(i)          Operation of Business; Licenses and Permits. Borrower and each
Borrower-Related Party shall operate its business, manage and maintain the
Property in compliance with all applicable federal, state and local laws, rules,
regulations, and ordinances. Borrower and each Borrower-Related Party shall
maintain or engage sufficient qualified personnel for the operations of its
business. Borrower and each Borrower-Related Party shall maintain its existence
and good standing in each state where it operates or does any business, except
in any jurisdictions where the failure to maintain such existence and good
standing would not have a material adverse effect individually or in the
aggregate, on its financial condition or operations. Borrower and each
Borrower-Related Party shall obtain, maintain and keep current, all consents,
licenses, permits, authorizations, permissions and certificates which may be
required or imposed by any Governmental Authority or which are required by
applicable federal, state or local laws, regulations and ordinances, including,
without limitation, those required to manage and maintain the Property.

 

(j)          No Defaults. Borrower will not permit any “default” or “event of
default” to occur under (i) the Ryland Indebtedness, the M/I Homes Indebtedness,
the Highland Indebtedness, the Drees Indebtedness, or the Ashton Woods
Indebtedness, or (ii) any other documents evidencing any Indebtedness if the
same may have a material adverse effect on Borrower, the Mortgaged Property, or
Borrower’s ability to repay the Loan.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

23

 

 

(k)          Borrower and Property Documents. In addition to the information
otherwise required to be provided to Lender pursuant to the Loan Documents,
Borrower shall, within five (5) days following Lender’s request, furnish to
Lender, the following documents:

 

(i)          all documents, certificates, agreements, contracts and other
materials required by or designated in the Advance Conditions, including,
without limitation, all amendments, modifications, and supplements thereto, and
all new and additional documents, certificates, and agreements, contracts and
other materials relating thereto;

 

(ii)         all capital expenditure and expense reports, invoices and
documentation of expenses and capital expenditures, bank account information and
records, and other material financial and operational information related to the
Collateral, including, without limitation, an itemized breakdown of all costs
and expenses, and all contracts evidencing such costs and expenses;

 

(iii)        minutes of the meetings and all written consents of the general
partner, managers, members, board or other governing authority of Borrower
relating in any respect to the Collateral including, without limitation, the
Property;

 

(iv)        promissory notes, loan documents, contracts and agreements
evidencing Indebtedness of Borrower and the Borrower-Related Parties and all
amendments, modifications and supplements thereto;

 

(v)         any new documents or information, and any updates, supplements, or
replacements for any documents or information, required to be delivered to
Lender pursuant to the Loan Documents;

 

(vi)        all Reimbursement Contracts and each amendment, modification and
supplement thereto (provided, that by this reference, Lender shall not be deemed
to have approved any Reimbursement Contract or such amendment, modification or
supplement);

 

(vii)       all Lot Sale Contracts and each amendment, modification and
supplement thereto (provided, that by this reference, Lender shall not be deemed
to have approved any such Lot Sale Contract or amendment, modification or
supplement);

 

(viii)      other contracts and agreements relating to the Property, its
maintenance, development, construction, and management and each amendment,
modification and supplement thereto (provided, that by this reference, Lender
shall not be deemed to have approved any such contract or agreement, or
amendment, modification or supplement); and

 

(ix)         all other information with respect to Borrower, each
Borrower-Related Party or the Collateral that Lender may reasonably request from
time to time.

 

(l)          Transactions with Affiliates. Borrower shall not enter into or be a
party to any agreement or transaction with any Affiliate except in the ordinary
course of and pursuant to the reasonable requirements of Borrower’s business and
upon fair and reasonable terms that are no less favorable to Borrower than it
would obtain in a comparable arms-length transaction with a Person not an
Affiliate of Borrower, and on terms consistent with the business relationship of
Borrower and such Affiliate prior to the Effective Date, and fully disclosed to
Lender.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

24

 

 

(m)          Audit; Inspections. Borrower and each Borrower-Related Party shall
permit Lender and its employees, representatives, auditors, inspectors,
collateral verification agents, attorneys, accountants and agents (collectively,
the “Lender Representatives”), at any time and from time to time, at Borrower’s
expense, to (i) audit all books and records related to Borrower, each
Borrower-Related Party and the Collateral, (ii) visit and inspect the offices of
Borrower and each Borrower-Related party and to inspect and make copies of all
books and records, and to copy and record any information the Lender
Representatives obtain, and (iii) visit and inspect the Property. Borrower and
each Borrower-Related Party agree to cooperate fully with Lender in connection
with such audits and inspections.

 

(n)          Agreements related to the Property. Without the prior written
consent of Lender, which may be given or withheld in Lender’s sole discretion,
neither Borrower nor any Borrower-Related Party shall enter into, amend, modify
or terminate any agreement related to the Collateral that reasonably would be
expected to hinder, delay or impair the timely payment of the Debt or the
performance by Borrower or any Borrower-Related party of any obligations under
the Loan Documents, or that could have a material adverse effect on the value of
the Collateral or Lender’s Liens against the Collateral.

 

(o)          General Liability Insurance. Borrower shall at all times maintain
or cause to be maintained general liability insurance with coverage amounts that
are normal and customary for similarly-situated entities engaged in similar
businesses. Each such policy shall provide that Lender be given at least thirty
(30) days written notice as a condition precedent to any cancellation thereof or
material change therein. Borrower shall obtain an endorsement to each such
policy naming Lender as an additional insured to each such policy, and provide
Lender annually with the insurance certificate, evidencing such coverage, the
endorsement of each such policy to Lender, and evidence of payment of the
premium for each such policy.

 

(p)          Notice of Casualty. Borrower shall notify Lender promptly if any
part of the Mortgaged Property suffers material damage or destruction, and
Lender may, without liability, refuse to make further advances until Borrower
makes arrangements satisfactory to Lender for restoration or replacement of the
damaged or destroyed portion of the Mortgaged Property.

 

(q)          Communications. Borrower and each Borrower-Related Party hereby
consent to and agrees that Lender and its representatives, employees, project
managers, and consultants may communicate with (verbally and in writing, in
person and via electronic communications), and exchange information among and
between, all contractors, subcontractors, engineers, design professionals and
all others who have performed or have contracted to provide work and/or services
for the Mortgaged Property or any portion thereof, together with their
respective principals, employees and agents. Borrower and each Borrower-Related
Party hereby release and holds harmless, and agree to indemnify, Lender, its
general partner and their respective partners, officers, directors,
shareholders, representatives, employees, and agents (each, a “Released Party”),
from and against any and all damages, claims, liabilities and expenses related
to, associated with or in respect of any such communications or exchanges of
information, whether or not they shall be caused in whole or in part by the
negligence of a Released Party, excluding Lender’s intentional misconduct or
gross negligence.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

25

 

 

(r)          Reimbursement Contracts. Borrower shall obtain Lender’s written
consent prior to entering into or permitting any Affiliate to enter into any
Reimbursement Contract, or prior to becoming an assignee of, or otherwise
becoming entitled to receive proceeds under, any such Reimbursement Contract. As
a condition to giving its prior written consent, which may be given or withheld
in Lender’s reasonable discretion, Borrower agrees that Lender may require, in
its reasonable discretion, that (i) the Reimbursement Contract and the proceeds
therefrom or related thereto be assigned to Lender pursuant to an Assignment of
Contract Rights or other assignment form satisfactory to Lender in form and
substance and filed of record, and/or (ii) the proceeds therefrom or related
thereto be paid to Lender, which shall be applied by Lender to reduce Borrower’s
obligations owed to Lender under this Agreement and the other Loan Documents,
until all such obligations have been paid in full. Notwithstanding anything else
to the contrary contained herein or in any other Loan Document, in no event
shall any Reimbursement Contract require or result in a subordination of
Lender’s Lien against the Collateral. Borrower agrees to, and agrees to cause
its Affiliates to, execute, enter into and deliver to Lender an Assignment of
Contract Rights or any additional agreements or assignments that Lender may
request in order to facilitate the obligations of Borrower under this Section.
If despite an assignment to Lender, Borrower receives any reimbursement or other
proceeds resulting from a Reimbursement Contract, then Borrower agrees to
immediately pay over to Lender the full amount of such proceeds, which shall be
applied by Lender to reduce Borrower’s obligations owed to Lender under this
Agreement and the other Loan Documents, until all such obligations have been
paid in full. Borrower shall not amend, modify, or supplement any Reimbursement
Contract or permit or consent to any such amendment, modification or supplement
without Lender’s prior written consent, which may be given or withheld in
Lender’s sole discretion.

 

(s)          Compliance with Lot Sale Contracts. Borrower shall comply in all
respects with its obligations under each Lot Sale Contract and shall not take
any action or inaction that creates a Borrower default under any such Lot Sale
Contract. Borrower shall not terminate any Lot Sale Contract except in
accordance with its terms upon default thereunder by the Builder, in which case,
Borrower shall obtain the prior written consent of Lender, which may be given or
withheld in Lender’ s reasonable discretion, to terminate such Lot Sale
Contract. Borrower shall obtain the prior written consent of Lender, which may
be given or withheld in Lender’s reasonable discretion, before entering into any
agreement that amends, modifies or supplements any Lot Sale Contract. Lender
shall not unreasonably withhold or delay its consent to an amendment,
modification or supplement of any Lot Sale Contract if Borrower shall have
consented to such amendment, modification or supplement; provided, however, that
Lender may withhold its consent, as determined by Lender in its sole discretion,
to any amendment, modification or supplement to any Lot Sale Contract which (i)
decreases the purchase price payable for any Lots, (ii) delays the acquisition
of any Lot beyond the schedule or date(s) agreed in such Lot Sale Contract,
(iii) could reasonably be expected to delay or impair the ability of Borrower to
timely repay the Loan in accordance with the terms and conditions or the Loan
Documents, (iv) violates any of the Loan Documents, or (v) in Lender’s opinion,
materially and adversely affects Lender’s security for the Loan or the rights
and benefits of Borrower under such Lot Sale Contract.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

26

 

 

(t)          Additional Covenants for Lot Sale Contracts. Except with respect to
the Ryland Lot Sale Contract, the M/I Homes Lot Sale Contract, the Highland Lot
Sale Contract, the Drees Lot Sale Contract, and the Ashton Woods Lot Sale
Contract, Borrower shall obtain Lender’s prior written consent, which may be
given or withheld in Lender’s reasonable discretion, before entering into any
Lot Sale Contract. Each Lot Purchaser must be either (i) an Approved Builder or
(ii) another Person approved by Lender in its reasonable discretion. For each
Lot Sale Contract, the purchase price of the Lots, the timing of the take down
schedule, if any, the other terms and conditions of each Lot Sale Contract
relating to the purchase price and timing of payment for the Lots must be
satisfactory to Lender in its reasonable discretion. Concurrently with entering
into any Lot Sale Contract and as a condition to Lender approving any Lot Sale
Contract, Borrower shall execute and deliver to Lender, and shall cause the Lot
Purchaser under the Lot Sale Contract, together with any title company or other
escrow agent holding earnest money (in the form of cash, a letter of credit or
otherwise) to execute and deliver to Lender, all of the following: (i) an
Assignment of Lot Sale Contract, and (ii) if required by Lender, a consent to
the Assignment of Lot Sale Contract executed by the Lot Purchaser. Borrower
further agrees to enter into such amendments, modification or supplements to the
Loan Documents in the form provided by Lender and to make such representations,
warranties, covenants, that Lender deems necessary or desirable in connection
with each such Lot Sale Contract.

 

(u)          Certain Approvals, Deliveries and Property Covenants.

 

(i)          Approved Budget. The Approved Budget is attached hereto as Exhibit
“F”. All Improvements to the Property shall be constructed in accordance with
the Approved Budget. Borrower shall not construct any Improvements on the
Property, enter into any Construction Contract, or order any supplies or
materials, until Borrower as received notice that Lender has consented to the
Approved Budget. Borrower and the Borrower-Related Parties shall not make,
consent to, approve, adopt or vote in favor of any modification, amendment,
supplement, or other change to the Approved Budget (except for changes in line
items that do not increase the overall budget amount) without Lender’s prior
written consent, which may be given or withheld in Lender’s sole discretion.
Borrower and the Borrower-Related Parties shall construct the Improvements and
manage the Property in strict accordance with the Approved Budget.

 

(ii)         Pro Forma. The Pro Forma is attached as Exhibit “C”. Borrower and
the Borrower-Related Parties shall not make, consent to, approve, adopt or vote
in favor of any modification, amendment, supplement, or other change to the Pro
Forma without Lender’s prior written consent, which may be given or withheld in
Lender’s sole discretion. Borrower shall cause aggregate Lot sales to occur at
least by the dates forth for Lot sales in the Pro Forma.

 

(iii)        Lot Sales Report. Within ten (10) days after the end of each month,
Borrower shall deliver to Lender, a sales report setting forth the current sales
status of all Lots, including pending and anticipated Lot sales, and naming the
Approved Builder or other purchaser thereof.

 

(iv)        Development Plan. Borrower shall not construct any Improvements on
the Property, enter into any Construction Contract, or order any supplies or
materials, until Borrower as received notice that Lender has consented to the
Development Plan. Borrower and the Borrower-Related Parties shall not make,
consent to, approve, adopt or vote in favor of any modification, amendment,
supplement, or other change to the Development Plan without Lender’s prior
written consent, which may be given or withheld in Lender’s reasonable
discretion. Borrower and the Borrower-Related Parties shall construct the
Improvements and develop the Property in strict accordance with the Development
Plan and shall not permit any changes to the Property to occur, other than in
accordance with the Development Plan.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

27

 

 

(v)         Plans and Specifications. Borrower shall not construct any
Improvements on the Property, enter into any Construction Contract, or order any
supplies or materials, until Borrower as received notice that Lender has
consented to the Plans and Specifications. Borrower and the Borrower-Related
Parties shall not make, consent to, approve, adopt or vote in favor of any
modification, amendment, supplement, or other change to the Plans and
Specifications without Lender’s prior written consent, which may be given or
withheld in Lender’s sole discretion. Borrower and the Borrower-Related Parties
shall construct the Improvements and develop the Property in strict accordance
with the Plans and Specifications.

 

(vi)        Limitation on Transfer of Amenities. Borrower will not sell, lease,
transfer or otherwise dispose of the existing or future common amenities, except
to the property owners association created for the benefit of the owners of the
Lots and upon compliance with the applicable provisions of the Deed of Trust.

 

(vii)       Lot Sales. Borrower will not sell or lease, or offer to sell or
lease, any portion of the Property unless such sale or lease transaction is
exempt from the requirements of the Interstate Land Sales Full Disclosure Act or
Borrower complies with all of the provisions thereof with respect to “Statements
of Record” (as defined therein) and “Property Reports” (as defined therein).

 

(viii)      Utilities. Borrower shall secure utility services, including,
without limitation, water and sewer taps for the Lots and shall not permit any
right to obtain utility services, including, without limitation, water and sewer
taps, to expire.

 

(v)         Lease. Borrower shall obtain Lender’s prior written consent, which
may be given or withheld in Lender’s sole discretion, before entering into any
lease for the Property or any portion thereof (the “Lease”). Borrower further
agrees to amend, modify or supplement the Loan Documents to incorporate such
representations, warranties, covenants, agreements and Events of Default and
other terms and conditions that Lender deems reasonably necessary in connection
with such Lease.

 

(w)          Compliance with Reimbursement Contracts. Borrower shall comply in
all respects with its obligations under all Reimbursement Contracts and shall
not take any action or inaction that creates a default under the Reimbursement
Contracts.

 

(x)          Sales of Assets. Borrower will not sell, lease, transfer or
otherwise dispose of the Collateral, except as permitted by the Loan Documents.

 

(y)          Certain Construction Matters.

 

(i)          The Construction Contract. Borrower shall not become a party to any
Construction Contract, or other contract for the performance of any work on the
Property or for the supplying of any labor, materials, or services for the
development of any part of the Property, except upon such terms and with such
parties as shall be approved in advance in writing by Lender, such approval not
to be unreasonably withheld. Borrower shall cause each Contractor to execute a
Contractor’s Consent, satisfactory to Lender in form and substance, and shall
contain a provision subordinating the Contractor’s and all subcontractor's Liens
to the Lien of the Deed of Trust. No approval by Lender of any Construction
Contract or change order shall impose upon Lender any responsibility for the
adequacy, form, or content of such Construction Contract or any change orders.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

28

 

 

(ii)         Affidavit of Commencement. If requested by Lender, within thirty
(30) days after the date of commencement of construction of the Improvements,
Borrower shall execute and record in the appropriate records of Harris County,
Texas, an affidavit of commencement in proper form and in accordance with Texas
Property Code Section 53.124, setting forth the date work actually commenced on
the Improvements.

 

(iii)        Availability of Utilities. All utility services necessary for the
occupancy and proper operation of the Improvements for their intended purpose,
will be obtained by Borrower and accounted for in the Development Plan and the
Approved Budget, including water supply, storm and sanitary sewer facilities,
gas, electricity and telephone facilities, and Borrower will supply evidence
thereof satisfactory to Lender.

 

(iv)        Construction of the Improvements. Once development of the Property
has commenced, the construction of the Improvements shall be pursued with due
diligence and continuity, in a good and workmanlike manner, and in accordance
with sound building and engineering practices, all applicable governmental
requirements, and the Development Plan. Borrower shall not permit cessation of
work for a period in excess of thirty (30) days during any period of time during
which development on the Property is scheduled to be performed without the prior
written consent of Lender, which may be given or withheld in Lender’s sole
discretion, except for delays due to strikes, riots, acts of God, war,
unavailability of labor or materials, governmental laws, regulations or
restrictions and Borrower shall promptly notify Lender of any such delays;
provided, however, that in no event shall work cease for a period in excess of
sixty (60) days regardless of the cause. Borrower shall cause all materials
supplied for, or intended to be utilized in, the development of any part of the
Property, but not affixed to or incorporated into the Property, to be stored on
the Property or at such other location as may be approved by Lender in writing,
with adequate safeguards, as required by Lender, to prevent loss, theft, damage,
or commingling with other materials or projects.

 

(v)         Correction of Defects. Unless approved in writing by Lender,
Borrower shall correct or cause to be corrected (i) any material defect in any
part of the Improvements, (ii) any material departure in the development of any
part of the Property from the Development Plan and governmental requirements, or
(iii) any encroachment by any structure located on the Property upon any
building line, easement, property line, or restricted area.

 

(vi)        Substantial Completion. Upon Substantial Completion, Borrower and
the Borrower-Related Parties shall promptly notify Lender thereof and shall
provide an Affidavit of Substantial Completion on a form to be provided by
Lender which states, among other things, that each of the Lots has reached
Substantial Completion (the “Substantial Completion Affidavit”). Upon execution
of the Substantial Completion Affidavit, the Approved Purpose of the Loan shall
be solely to inventory the Lots during an interim period prior to the sale of
such Lots to an Approved Builder and vertical construction commencing thereon.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

29

 

 

(vii)       The Management Contract. Borrower shall not become a party to any
Management Contract, except upon such terms and with such parties as shall be
approved in advance in writing by Lender, such approval not to be unreasonably
withheld. Borrower shall cause each managing party thereto to execute a
Manager’s Consent, satisfactory to Lender in form and substance, and shall
contain a provision subordinating the Management Agreement to the Lien of the
Deed of Trust. No approval by Lender of any Management Contract shall impose
upon Lender any responsibility for the adequacy, form, or content of such
Management Contract.

 

(z)          Consultants. Borrower agrees that Lender may engage one or more
consultants and whenever consent or approval by Lender is required under this
Agreement, the consent or approval may be conditioned upon consent or approval
by such consultants. All reasonable costs of the consultants shall be borne by
Borrower. Borrower shall cooperate with the consultants and will use
commercially reasonable efforts to cause the design professionals, engineers,
developers, contractors, project engineers and the employees of each of them to
cooperate with the consultants and, upon request, will furnish the consultants
whatever they may consider reasonably necessary or useful in connection with the
performance of their duties. Borrower acknowledge and agree that the duties of
the consultants run solely to Lender and that the consultants shall have no
obligations or responsibilities whatsoever to Borrower or to any other Person.

 

(aa)         LTV Ratio. Borrower shall at all times maintain a LTV Ratio that
does not exceed 85%. Lender’s calculation of LTV shall be based upon Lender’s
underwriting standards, as determined by Lender in its sole discretion. Lender
shall be entitled to change its underwriting standards, from time to time, and
may alter its basis for calculating LTV as required thereby.

 

11.         Assignments

 

(a)          Assignment of Contracts. As additional security for the payment of
the Debt and the payment and performance of the obligations, covenants and
agreements under the Loan Documents, Borrower and each Borrower-Related Party
hereby transfer and assign to Lender for the benefit of Lender all rights and
interest, but not its obligations, in, under and to all contracts, subcontracts
and agreements, written or oral, between Borrower and any other party, and
between parties other than Borrower, in any way relating to (i) the management,
maintenance, administration, and marketing of the Property (collectively, the
“Management Contracts”), (ii) the development of the Mortgaged Property and/or
the construction of Improvements on the Mortgaged Property, or the supplying of
material (specially fabricated or otherwise), labor, supplies, or other services
therefor (collectively, the “Construction Contracts”), and (iii) the Mortgaged
Property in any other regard (the “Other Contracts”, and collectively with the
Management Contracts and the Construction Contracts, the “Contracts”) upon the
following terms and conditions:

 

(A)         Borrower and each Borrower-Related Party represent and warrant to
Lender that the copy of each Contract that Borrower has furnished or will
furnish to Lender is or will be a true and complete copy thereof, including all
amendments thereto, if any, and that Borrower’s interest therein is not subject
to any claim, setoff or encumbrance;

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

30

 

 

(ii)         Neither this assignment nor any action by Lender shall constitute
an assumption by Lender of any obligations under any Contract, and Borrower
shall continue to be liable for all obligations of Borrower thereunder; and
Borrower hereby agrees to perform all of its obligations under each Contract.
Borrower and each Borrower-Related Party hereby agree to indemnify and hold
Lender harmless against and from any loss, cost, liability or expense
(including, but not limited to, consultants’ fees and expenses and attorneys’
fees and expenses) incurred in connection with Borrower’s failure to perform any
such Contract or any action taken by Lender, except for matters arising as a
result of the gross negligence or willful misconduct by Lender;

 

(iii)        Upon the occurrence of an Event of Default, and during the
continuance thereof, Lender shall have the right at any time (but shall have no
obligation) to take in its name or in the name of Borrower such action as Lender
may at any time determine to be necessary or advisable to cure any default under
any Contract or to protect the rights of Borrower or Lender thereunder. Lender
shall incur no liability if any action so taken by it or on its behalf shall
prove to be inadequate or invalid, and Borrower and each Borrower-Related Party
agree to indemnify and hold Lender harmless against and from any loss, cost,
liability or expense (including but not limited to reasonable attorneys’ fees)
incurred in connection with any such action, except for matters arising as a
result of the gross negligence or willful misconduct of Lender;

 

(iv)        Borrower hereby irrevocably constitutes and appoints Lender as
Borrower’s attorney-in-fact, in Borrower’s or Lender’s name, to enforce all
rights of such Borrower under each Contract; provided, however, that Lender
agrees not to exercise such appointment until the occurrence of an Event of
Default, and during the continuance thereof. Such appointment is coupled with an
interest and is therefore irrevocable;

 

(v)         Prior to the occurrence of an Event of Default, Borrower shall have
the right to exercise its rights as owner under each Contract; provided, that
Borrower shall not cancel or amend any Contract or do or suffer to be done any
act which would impair the security constituted by this assignment without the
prior written consent of Lender, which may be given or withheld in Lender’s sole
discretion; and

 

(vi)        This assignment shall inure to the benefit of Lender and its
successors and assigns, any purchaser upon foreclosure of the Liens against any
Property, any receiver in possession of any Property or any portion thereof and
any entity affiliated with Lender which assumes Lender’s rights and obligations
under this Agreement.

 

(b)          Without limitation, the foregoing indemnities contained in this
Section 11 shall apply to Lender with respect to matters which in whole or in
part are caused by or arise out of, or are claimed to be caused by or arise out
of, the negligence (whether sole, comparative or contributory) or strict
liability of Lender. However, such indemnities shall not apply to Lender to the
extent that the subject of the indemnification is caused by or arises out of the
gross negligence or willful misconduct of Lender.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

31

 

 

12.         Default.

 

(a)          For purposes of this Agreement, the following events shall
constitute an “Event of Default”:

 

(i)          except for Accrued Interest Payments due during any period when
Accrued Interest Payments are made by Lender pursuant to Section 5(b), the
failure of Borrower to make any payment required by this Agreement in full on or
before the date such payment is due (or declared due pursuant to the terms of
this Agreement), and the same remains unremedied for three (3) days thereafter,
whether on or prior to the Maturity Date; or

 

(ii)         any financial statement, representation, warranty, or certificate
made or furnished by or with respect to Borrower or any Borrower-Related Party
contained in this Agreement or any other Loan Document or made in connection
herewith or therewith, shall be materially false, incorrect, or incomplete when
made; or

 

(iii)        Borrower or any Borrower-Related Party shall fail to perform or
observe any covenant or agreement contained in this Agreement or any other Loan
Document that is not separately listed in this Section 12(a) as an Event of
Default, and the same remains unremedied for ten (10) days thereafter; or

 

(iv)        any “event of default” or “default” occurs under any Loan Document
other than this Agreement that is not separately listed in this Section 12(a),
and the same remains unremedied for ten (10) days thereafter; or

 

(v)         the entry of a decree or order for relief by a court having
jurisdiction in respect of Borrower or any Borrower-Related Party in an
involuntary case under the federal bankruptcy laws, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, which is not vacated or dismissed within thirty (30) days, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or other similar official) of Borrower or any Borrower-Related Party for any
substantial part of their respective properties or the Property, or ordering the
winding up or liquidation of such person’s affairs; or

 

(vi)        the commencement by Borrower or any Borrower-Related Party of a
voluntary case under the federal bankruptcy laws, as now constituted or
hereafter amended, or any other applicable federal or state bankruptcy,
insolvency or other similar law, or the consent by it to the appointment to or
taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Borrower or any Borrower-Related
Party for any substantial part of their respective properties or the Property,
or the making by Borrower or any Borrower-Related Party of any assignment for
the benefit of creditors, or the admission by Borrower or any Borrower-Related
Party in writing of its inability to pay its debts generally as they become due;
or

 

(vii)       the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of all or a
substantial part of the assets of Borrower or any Borrower-Related Party or the
Collateral in a proceeding brought against or initiated by Borrower or any
Borrower-Related Party or the Collateral; or

 

(viii)      if Borrower or any Borrower-Related Party that is an entity is
liquidated or dissolved or winds up their affairs, or the sale or liquidation of
all or substantially all of the assets of Borrower or any Borrower-Related Party
that is an entity; or

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

32

 

 

(ix)         any Disposition of any Collateral occurs (except as expressly
permitted by the Loan Documents) without the prior written consent of Lender,
which may be given or withheld in Lender’s sole discretion; or

 

(x)          any “default” or “event of default” not cured within the grace
period, if any, for such default or event of default (the terms “default” and
“event of default” have the meaning given to such terms in the agreements and
documents described below), shall occur under (A) the documents evidencing the
Ryland Indebtedness, the M/I Homes Indebtedness, the Highland Indebtedness, the
Drees Indebtedness, or the Ashton Woods Indebtedness, (B) any credit agreement,
loan agreement, promissory note or other document evidencing Indebtedness for
borrowed money to which Borrower or any Borrower-Related Party is a party as a
borrower, debtor, guarantor or other obligor, or (C) any security agreement,
pledge agreement, guaranty, deed of trust, or other agreement providing guaranty
of or security or collateral for Indebtedness, executed by Borrower or any
Borrower-Related Party, or

 

(xi)         the death or disability of the Principal Officer and Brian Joseph
McGown; or

 

(xii)        any Loan Document ceases to be valid and binding for any reason or
Borrower or any Borrower-Related Party asserts so; or

 

(xiii)       Borrower or any Borrower-Related Party suffers the entry against it
of a final judgment for the payment of money in excess of $500,000 which is not
covered by insurance which is not paid in full within thirty (30) days
thereafter; or

 

(xiv)      Borrower or any Borrower-Related Party or any of their Affiliates
suffers a writ or warrant of attachment or any similar process to be issued by
any tribunal against all or any substantial part of its properties, assets or
the Collateral including, without limitation, the Earnest Money, or the
Property, and such writ or warrant of attachment or any similar process is not
stayed or released within thirty (30) days after the entry or levy thereof or
after any stay is vacated or set aside; or

 

(xv)       in Lender’s opinion, the prospect for payment or the prospect for
performance with respect to this Agreement or any other agreement that Borrower
or any Borrower-Related Party may have with Lender is impaired, including any
impairment caused by a material adverse change in the financial condition or
business of Borrower or any Borrower-Related Party, and Lender so notifies
Borrower in writing; or

 

(xvi)      Borrower or any Borrower-Related Party fails to comply with any
covenant or agreement in any of Sections 10(b), (c), (d), (h), (j), (m), (n),
(r), (s), (t) (w) or (x) in any respect.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

33

 

 

(b)          Upon the occurrence of an Event of Default described in subsection
(a)(v), (vi) or (vii) above, all obligations under the Note, this Agreement and
the other Loan Documents shall thereupon be immediately due and payable, without
demand, presentment, notice of demand or of dishonor and nonpayment, protest,
notice of protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Borrower-Related Party and any and
all sureties, guarantors and endorsers of the Note. During the continuance of
any other Event of Default, then and in every such case Lender may do any or all
of the following: (i) declare the principal of the Note together with all
accrued and unpaid interest on the unpaid principal balance, and Loan Expenses
and other amounts due to Lender under this Agreement or the other Loan
Documents, to be due and payable immediately, and the same shall become and be
due and payable, without notices, demands for payment, presentations for
payment, notices of payment default, notices of intention to accelerate
maturity, protest and notice of protest, and any other notices of any kind, all
of which are expressly waived by Borrower and each Borrower-Related Party and
any and all sureties, guarantors and endorsers of the Note, and/or (ii) exercise
any or all of its rights under all or any of the Loan Documents, and/or (iii)
refuse to advance any funds hereunder, including, without limitation, any
Interest Reserve, and/or (iv) refuse to release any part of the Collateral for
an amount less than the entire amount of the Debt, even if Lender had previously
agreed to do so, and/or (v) exercise any or all other rights and remedies
available to Lender at law and at equity, including, without limitation, such
rights existing under the Uniform Commercial Code. No delay on the part of
Lender in exercising any power under this Agreement shall operate as a waiver of
such power or right nor shall any single or partial exercise of any power or
right preclude further exercise of that power or right.

 

(c)          If the Note is placed in the hands of an attorney for collection
after an Event of Default or failure to pay under the Note, or if all or any
part of the Debt represented hereby is proved, established or collected in any
court or in any bankruptcy, receivership, debtor relief, probate or other court
proceedings, Borrower and each Borrower-Related Party and all endorsers,
sureties and guarantors of the Note, jointly and severally, agree to pay
reasonable attorneys' fees and collection costs to Lender in addition to the
principal and interest payable under the Note.

 

13.         Usury Laws. Notwithstanding anything to the contrary contained in
this Agreement or any other Loan Document:

 

(a)          It is expressly stipulated and agreed to be the intent of Borrower
and each Borrower-Related Party and Lender at all times to comply strictly with
the applicable Texas law governing the maximum rate or amount of interest
payable on the Debt, or applicable United States federal law to the extent that
such law permits Lender to contract for, charge, take, reserve or receive a
greater amount of interest than under Texas law. If the applicable law is ever
judicially interpreted so as to render usurious any amount contracted for,
charged, taken, reserved or received in respect of the Debt, including by reason
of the acceleration of the maturity or the prepayment thereof, then it is the
express intent of Borrower and each Borrower-Related Party and Lender that all
amounts charged in excess of the Highest Lawful Rate shall be automatically
canceled, ab initio, and all amounts in excess of the Highest Lawful Rate
theretofore collected by Lender shall be credited on the principal balance of
the Debt (or, if the Debt has been or would thereby be paid in full, refunded to
Borrower), and the provisions of the Note and the other Loan Documents shall
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable laws, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder;
provided, however, if the Note has been paid in full before the end of the
stated term hereof, then Borrower and each Borrower-Related Party and Lender
agree that Lender shall, with reasonable promptness after Lender discovers or is
advised by Borrower that interest was received in an amount in excess of the
Highest Lawful Rate, either credit such excess interest against the Debt then
owing by Borrower to Lender and/or refund such excess interest to Borrower.
Borrower and each Borrower-Related Party hereby agree that as a condition
precedent to any claim seeking usury penalties against Lender, Borrower will
provide written notice to Lender, advising Lender in reasonable detail of the
nature and amount of the violation, and Lender shall have sixty (60) days after
receipt of such notice in which to correct such usury violation, if any, by
either refunding such excess interest to Borrower or crediting such excess
interest against the Debt then owing by Borrower to Lender. All sums contracted
for, charged, taken, reserved or received by Lender for the use, forbearance or
detention of the Debt shall, to the extent permitted by applicable law, be
amortized, prorated, allocated or spread, using the actuarial method, throughout
the stated term of the Note (including any and all renewal and extension
periods) until payment in full so that the rate or amount of interest on account
of the Debt does not exceed the Highest Lawful Rate from time to time in effect
and applicable to the Debt for so long as the Debt is outstanding. In no event
shall the provisions of Chapter 346 of the Texas Finance Code (which regulates
certain revolving credit loan accounts and revolving triparty accounts) apply to
the Note or any other part of the Debt. Notwithstanding anything to the contrary
contained herein or in any of the other Loan Documents, it is not the intention
of Lender to accelerate the maturity of any interest that has not accrued at the
time of such acceleration or to collect unearned interest at the time of such
acceleration. The terms and provisions of this paragraph shall control and
supersede every other term, covenant or provision contained herein, in any of
the other Loan Documents or in any other document or instrument pertaining to
the Debt.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

34

 

 

(b)          To the extent that Lender is relying on Chapter 303 of the Texas
Finance Code to determine the Highest Lawful Rate payable on the Note or any
other part of the Debt, Lender will utilize the weekly ceiling from time to time
in effect as provided in such Chapter 303, as amended. To the extent United
States federal law permits Lender to contract for, charge, take, receive or
reserve a greater amount of interest than under Texas law, Lender will rely on
United States federal law instead of such Chapter 303 for the purpose of
determining the Highest Lawful Rate. Additionally, to the extent permitted by
applicable law now or hereafter in effect, Lender may, at its option and from
time to time, utilize any other method of establishing the Highest Lawful Rate
under such Chapter 303 or under other applicable law by giving notice, if
required, to Borrower as provided by such applicable law now or hereafter in
effect.

 

14.         Indemnity; Release. Borrower and each Borrower-Related Party jointly
and severally agree to indemnify Lender, upon demand, from and against any and
all liabilities, obligations, claims, losses, damages, penalties, fines,
actions, judgments, suits, settlements, costs, expenses or disbursements
(including reasonable, documented fees of attorneys, accountants, experts and
advisors) of any kind or nature whatsoever, now existing (in this section,
collectively called “Liabilities and Costs”) to the extent actually imposed on,
incurred by, or asserted against Lender in its capacity as lender hereunder
growing out of, resulting from or in any other way associated with (a) this
Agreement and the other Loan Documents or any of the transactions and events
(including the enforcement or defense thereof) at any time associated therewith
or contemplated therein, (b) any claim that the Loan evidenced hereby is
contractually usurious, and (c) any use, handling, storage, transportation, or
disposal of hazardous or toxic materials on or about the Property.

 

The foregoing indemnifications shall apply whether or not such Liabilities and
Costs are in any way or to any extent owned in whole or in part under any claim
or theory of strict liability, or are caused in whole or in part by any
negligent act or omission of any kind by Lender;

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

35

 

 

provided only that Lender shall not be entitled under this section to receive
indemnification for that portion, if any, of any Liabilities and Costs which is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment. If any Person (including Borrower and each
Borrower-Related Party) ever alleges such gross negligence or willful misconduct
by Lender, the indemnification provided for in this section shall nonetheless be
paid upon demand, subject to later adjustment or reimbursement, until such time
as a court of competent jurisdiction enters a final judgment as to the extent
and effect of the alleged gross negligence or willful misconduct. As used in
this section, the term “Lender” shall refer not only to the Person designated as
such in this Agreement but also to each partner, director, officer, attorney,
employee, representative and Affiliate of such Person.

 

For good and valuable consideration set forth herein, including the promises,
agreements, covenants, representations and obligations set forth in this
Agreement and the other Loan Documents, Borrower and each Borrower-Related Party
hereby release and forever discharge, and covenant not to sue or file any
charges or claims against Lender for any and all existing or future claims,
demands and causes of action, in contract or in tort, at law or in equity, known
or unknown, pending or threatened, for all existing and future damages arising
out of or in any way associated with this Agreement and the other Loan Documents
and the Loan made pursuant hereto and thereto.

 

15.         No Presumption. Borrower and each Borrower-Related Party represent
and warrant to Lender that they have read and fully understand the terms and
provisions hereof, have had an opportunity to review this Agreement and the
other Loan Documents with legal counsel and have executed this Agreement and the
other Loan Documents based on their own judgment. If an ambiguity or question of
intent or interpretation arises, the Loan Documents will be construed as if
drafted jointly by Borrower and each Borrower-Related Party and Lender and no
presumption or burden of proof will arise favoring or disfavoring any party
because of authorship of any provision of the Loan Documents.

 

16.         Set-Off. Borrower hereby gives and confirms to Lender a right of
set-off of all moneys, securities and other property of Borrower (whether
special, general or limited) and the proceeds thereof, now or hereafter
delivered to remain with or in transit in any manner to Lender, its
correspondents or its agents from or for Borrower, whether for safekeeping,
custody, pledge, transmission, collection or otherwise or coming into possession
of Lender in any way, and also, of all other liabilities and obligations now or
hereafter owed by Borrower to Lender, contracted with or acquired by Lender,
whether joint, several, absolute, contingent, secured, unsecured, matured or
unmatured, hereby authorizing Lender at any time after an Event of Default has
occurred and is continuing, without prior notice, to apply such balances,
credits of claims or any part thereof, to such liabilities in such amounts as it
may select, whether contingent, unmatured or otherwise, and whether any
collateral security therefor is deemed adequate or not. The rights described
herein shall be in addition to any collateral security described in any separate
agreement executed by Borrower.

 

17.           No Third Party Beneficiaries. The benefits of this Agreement and
the Loan Documents will not inure to any third party. Notwithstanding anything
contained in the Loan Documents or any conduct or course of conduct by Borrower
or any Borrower-Related Party or Lender, before or after the date of this
Agreement, this Agreement will not be construed as creating any rights, claims,
or causes of action against Lender, or any of its officers, directors, agents or
employees, in favor of any contractor, subcontractor, supplier of labor or
materials, or any of their respective creditors, or any other person or entity
other than Borrower. Without limiting the generality of the foregoing, Advances
made to any Person other than Borrower (including, without limitation, any
contractor, subcontractor or supplier of labor or materials) will not be deemed
recognition by Lender of any third-party beneficiary status claimed by any such
person or entity.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

36

 

 

18.         Cumulative Remedies. All rights and remedies that Lender is afforded
by reason of the Loan Documents are separate and cumulative with respect to
Borrower or any of them and otherwise and may be pursued separately,
successively, or concurrently, as Lender deems advisable. In addition, all such
rights and remedies are non-exclusive and shall in no way limit or prejudice
Lender’s ability to pursue any other legal or equitable rights or remedies that
may be available to Lender.

 

19.         Notice. Any notice, request or other communication required or
permitted to be given hereunder shall be given in writing by any of the
following methods: (i) registered or certified mail, (ii) facsimile, (iii)
delivered personally by courier service, or (iv) delivered by nationally
recognized overnight delivery service; in each case, addressed to the respective
parties as follows:

 

If to Borrower: Rosehill Reserve, Ltd.   11911 Bammel N. Houston Rd., Suite B2  
Houston, Texas 77066   Facsimile No. ____________   Attention:  Thomas Lloyd
Hargrove, Jr.     If to a   Borrower-Related Party: Thomas Lloyd Hargrove, Jr.  
Harrigan Development Partners, LLC   11911 Bammel N. Houston Rd., Suite B2  
Houston, Texas 77066   Facsimile No. __________   Attention:  Thomas Lloyd
Hargrove, Jr.     If to Lender: United Development Funding Income Fund V   1301
Municipal Way, Suite 200   Grapevine, Texas 76051   Facsimile No. (817) 835-0383
  Attention:       UDFH Land Development                            Ben Wissink
and Melissa Youngblood     With a Copy to:   (which shall not constitute notice
to)       Michael B. Franklin   Hallett & Perrin, P.C.   1445 Ross Avenue, Suite
2400   Dallas, Texas 75202   Facsimile No. (214) 922-4142

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

37

 

 

Each notice or other communication will be treated as effective and as having
been given and received (i) if sent by certified mail, or registered mail, three
(3) Business Days after deposit in a regularly maintained receptacle for deposit
of United States mail, (ii) if sent by facsimile, upon written or electronic
confirmation of facsimile transfer, (iii) if delivered by courier, upon written
or electronic confirmation of delivery from such service, or (iv) if sent by
nationally-recognized overnight delivery service, upon written or electronic
confirmation of delivery from such service. Borrower’s or any Borrower Related
party’s address for notice may be changed at any time and from time to time, but
only after thirty (30) days’ advance written notice to Lender and shall be the
most recent such address furnished in writing by them to Lender. Lender’s
address for notice may be changed at any time and from time to time, but only
after written notice to Borrower and shall be the most recent such address
furnished in writing by Lender to Borrower. Actual notice, however and from
whomever given or received, shall always be effective when received.

 

20.         Enforcement and Waiver by Lender. Lender shall have the right at all
times to enforce the provisions of this Agreement and the other Loan Documents
in strict accordance with their respective terms, notwithstanding any conduct or
custom on the part of Lender in refraining from so doing at any time or times.
The failure of Lender at any time or times to enforce its rights under such
provisions, strictly in accordance with the same, shall not be construed as
having created a custom or in any way or manner modified or waived the same.

 

21.         Choice of Law. Except to the extent that the validity or perfection
of security interests or remedies in respect of any particular collateral is
governed by the laws of a jurisdiction other than the state of Texas, this
Agreement and the other Loan Documents shall be construed in accordance with and
governed by the substantive laws of the state of Texas, without regard to its
conflict of laws provisions.

 

22.         Jurisdiction; Venue. Borrower irrevocably agrees that any legal
proceeding in respect of this Agreement and the other Loan Documents shall be
brought in the district courts of Tarrant County, Texas or the United States
District Court for the Northern District of Texas, Fort Worth Division (the
“Specified Courts”). Borrower hereby irrevocably submits to the nonexclusive
jurisdiction of the Specified Courts. Borrower hereby irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
that the laying of venue of any suit, action or proceeding brought in any such
Specified Court has been brought in an inconvenient forum. Borrower hereby
irrevocably agrees to a transfer of all such proceedings to the Specified
Courts. Nothing herein shall affect the right of Lender to commence legal
proceedings or otherwise proceed against Borrower in any jurisdiction or to
serve process in any manner permitted by applicable law.

 

23.         Counterparts. This Agreement and each other Loan Document may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute but one and the same
instrument.

 

24.         Severability. If any provision of this Agreement or any other Loan
Document shall be held invalid under any applicable laws, then all other terms
and provisions of this Agreement and the Loan Documents shall nevertheless
remain effective and shall be enforced to the fullest extent permitted by
applicable law.

 

25.         Amendments; Waivers. No amendment or waiver of any provision of this
Agreement nor consent to any departure herefrom, shall in any event be effective
unless the same shall be in writing and signed by Lender and the affected party,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

38

 

 

26.         Binding Effect; Assignment. This Agreement and the other Loan
Documents shall be binding on Borrower and its successors and assigns,
including, without limitation, any receiver, trustee or debtor in possession of
or for Borrower, and shall inure to the benefit of Lender and its successors and
assigns. Borrower shall not be entitled to transfer or assign their obligations
under this Agreement and the other Loan Documents in whole or in part without
the prior written consent of Lender, which may be given or withheld in Lender’s
sole discretion. This Agreement and the other Loan Documents are freely
assignable and transferable by Lender without the consent of Borrower. Should
the status, composition, structure or name of Borrower change, this Agreement
and the other Loan Documents shall continue to be binding upon such Person and
also cover such Person under the new status composition, structure or name
according to the terms hereof and thereof.

 

27.         Time of the Essence. Time is of the essence in this Agreement and
the Loan Documents.

 

28.         Captions; Number or Gender of Words. The captions in this Agreement
are for the convenience of reference only and shall not limit or otherwise
affect any of the terms or provisions hereof. Except where the context indicates
otherwise, words in the singular number will include the plural and words in the
masculine gender will include the feminine and neutral, and vice versa, when
they should so apply.

 

29.         Further Assurances; Cooperation. Borrower and each Borrower-Related
Party will at any time and from time to time upon request of the Lender take or
cause to be taken any action, will execute, acknowledge, deliver or record any
further documents, opinions, mortgages, security agreements, financing
statements, amendments to the Loan Documents or other instruments as Lender in
its reasonable discretion deems necessary or appropriate to carry out the
purposes of the Loan Documents and to preserve, protect and perfect the security
interest intended to be created and preserved in the Collateral.

 

30.         Joint and Several Liability. “Borrower” shall mean each co-borrower
hereunder, or any of them, if more than one. The obligations of said Borrower
hereunder if more than one, shall be joint and several. Suit may be brought
against said Borrower, jointly and severally, and against any one or more of
them, or less than all, without impairing the rights of Lender against the
others of said Borrower; and Lender may compromise with any one of said Borrower
for such sums or sum as it may see fit and release such of said Borrower from
all further liability to Lender for such Indebtedness without impairing the
right of Lender to demand and collect the balance of such Indebtedness from
others of said Borrower not so released.

 

31.         Lender Consent. Where any provision of this Loan Agreement or any
other Loan Document requires Lender’s consent, or requires Borrower to obtain
Lender’s consent, in each such case, Lender’s consent shall not be inferred from
any action or inaction of Lender, but instead must be evidenced by a written
agreement or consent executed by Lender.

 

32.         Waiver of Jury Trial, Punitive Damages, etc. Borrower and each
Borrower-Related Party hereby knowingly, voluntarily, intentionally and
irrevocably (a) waive, to the maximum extent not prohibited by law, any right
Borrower and each Borrower-Related Party may have to a trial by jury in respect
of any litigation based hereon, or directly or indirectly at any time arising
out of, under or in connection with this Agreement or the Loan Documents or any
transaction contemplated hereby or thereby or associated herewith or therewith,
(b) waive, to the maximum extent not prohibited by law, any right Borrower and
each Borrower-Related Party may have to claim or recover in any such litigation
any “Special Damages”, as defined below, (c) certify that no party hereto nor
any representative of Lender or counsel for any party hereto has represented,
expressly or otherwise, or implied that such party would not, in the event of
litigation, seek to enforce the foregoing waivers, and (d) acknowledges that
Lender has been induced to make the Loan to Borrower and to enter into the Loan
Documents with Borrower and each Borrower-Related Party by, among other things,
the waivers and certifications contained in this Section. As used in this
Section, the term “Special Damages” means and includes special, consequential,
exemplary or punitive damages (regardless of how named).

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

39

 

 

33.         Entire Agreement. This Agreement and the other Loan Documents
together constitute the entire agreement among the parties concerning the
subject matter hereof, and all prior discussions, agreements and statements,
whether oral or written, are merged into this Agreement and the other Loan
Documents. There are no unwritten oral agreements among the parties and this
Agreement and the other Loan Documents may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties.

 

[The remainder of this page is left blank intentionally.]

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

40

 

 

This Agreement has been executed on this the 5th day of December, 2014 by the
undersigned Borrower, to be effective for all purposes as of the Effective Date.

 

BORROWER:

 

ROSEHILL RESERVE, LTD.,

a Texas limited partnership

 

By: Harrigan Development Partners, LLC,     a Texas limited liability company,  
  its general partner           /s/ Brian Joseph McGown     Brian Joseph McGown
    Manager           /s/ Thomas Lloyd Hargrove, Jr.     Thomas Lloyd Hargrove,
Jr.     Manager  

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

41

 

 

This Agreement has been executed on this the 5th day of December, 2014 by the
undersigned Borrower-Related Parties, to be effective for all purposes as of the
Effective Date.

 

BORROWER-RELATED PARTIES:   HARRIGAN DEVELOPMENT PARTNERS, LLC, a Texas limited
liability company     /s/ Brian Joseph McGown   Brian Joseph McGown   Manager  
    /s/ Thomas Lloyd Hargrove, Jr.   Thomas Lloyd Hargrove, Jr.   Manager      
/s/ Thomas Lloyd Hargrove, Jr.   THOMAS LLOYD HARGROVE, JR.  

 

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

42

 

This Agreement has been executed on this the 3rd day of December, 2014 by the
undersigned Lender, to be effective for all purposes as of the Effective Date.

 

LENDER:   UNITED DEVELOPMENT FUNDING INCOME FUND V, a real estate investment
trust organized under the laws of the State of Maryland     /s/ David A. Hanson
  David. A. Hanson   Chief Operating Officer and Chief Accounting Officer

 

 

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

43

 

 

EXHIBIT A

 

PROPERTY

TRACT I:

 

Being a 38.1599 acre tract of land located in the Solomon Brown Survey, Abstract
No. 7 in Harris County, Texas; said 38.1599 acre tract being all of the
remainder of a called 50.695 acre tract of land (Tract I) recorded in the name
of Erwin G. Froehlich in Harris County Clerk’s File (H.C.C.F.) No. B876427 of
the Official Public Records of Real Property of Harris County (O.P.R.R.P.H.C.);
said 38.1599 acre tract being more particularly described by metes and bounds as
follows (all bearings are referenced to the Texas Coordinate System, North
American Datum 1983 (NAD 83), South Central Zone):

 

Beginning at a 1/2-inch iron pipe found at the southeast corner of said 50.695
acre tract and the southwest corner of a called 74.788 acre tract of land (Tract
III) recorded in the name of Helen Froehlich Dehay in H.C.C.F. No. B876427 of
the O.P.R.R.P.H.C., and being on the northerly line of a called 64.8171 acre
tract of land recorded in the name of Brenda Gholson, et al, in H.C.C.F. No’s
L487030, M912360, N474832, P013798, and P633605 of the O.P.R.R.P.H.C.;

 

Thence, with the southerly line of said 50.695 acre tract and the northerly line
of said 64.8171 acre tract, South 87 degrees 44 minutes 52 seconds West, a
distance of 415.55 feet to a 3/4-inch iron rod found at the southeast corner of
a called 10.000 acre tract of land recorded in the name of Brenda Renea
Froehlich Pennington in H.C.C.F. No. U319733 of the O.P.R.R.P.H.C.;

 

Thence, with the easterly line of said 10.000 acre tract, North 01 degrees 19
minutes 59 seconds West, a distance of 1,623.97 feet to a 5/8-inch iron rod with
cap found at the northeast corner of said 10.000 acre tract;

 

Thence, with the northerly line of said 10.000 acre tract, South 86 degrees 09
minutes 29 seconds West, at a distance of 265.74 feet pass the easterly line of
a called 46 acre tract of land recorded in the name of Jean Wailes in H.C.C.F.
No. R748583 of the O.P.R.R.P.H.C., continuing a total distance of 282.45 feet to
a 3/4-inch iron rod found at the northwest corner of said 10.000 acre tract,
being on the westerly line of said 50.695 acre tract;

 

Thence, with said westerly line of the 50.695 acre tract and across said 46 acre
tract, North 02 degrees 15 minutes 26 seconds West, at a calculated distance of
1,477.29 pass the southerly line of a called 4.00 acre tract of land recorded in
the name of Velma Lydia Froehlich in H.C.C.F. No. U366333 of the O.P.R.R.P.H.C.,
continuing a total distance of 1,769.65 feet to a 5/8-inch rod with cap stamped
"COSTELLO INC" set on the southerly right-of-way line of FM 2920 (100 feet
wide);

 

Thence, with said southerly right-of-way line of FM 2920, 23.88 feet along the
arc of a curve to the right, said curve having a central angle of 00 degrees 51
minutes 43 seconds, a radius of 1,587.04 feet and a chord that bears South 81
degrees 33 minutes 29 seconds East, a distance of 23.88 feet to a 5/8-inch rod
with cap stamped "COSTELLO INC" set at the northwest corner of a called 1.216
acre tract of land recorded in the name of Burke Froehlich in H.C.C.F. No.
U319731 of the O.P.R.R.P.H.C.;

 

Thence, with the westerly line of said 1.216 acre tract and the easterly line of
said 4.00 acre tract, South 01 degrees 50 minutes 59 seconds East, a distance of
327.37 feet to a 5/8-inch rod with cap stamped "COSTELLO INC" set at the
southwest corner of said 1.216 acre tract;

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

44

 

 

Thence, with the southerly line of said 1.216 acre tract, South 79 degrees 46
minutes 57 seconds East, a distance of 109.10 feet to a 5/8-inch rod with cap
stamped "COSTELLO INC" set at the southeast corner of said 1.216 acre tract and
the southwest corner of Froehlich Feed Mills Subdivision recorded in Film Code
No. 624190 of the Map Records of Harris County;

 

Thence, with the southerly line of said Froehlich Feed Mills Subdivision, South
79 degrees 45 minutes 42 seconds East, a distance of 172.03 feet to a 5/8-inch
rod with cap stamped "COSTELLO INC" set at the southeast corner of said
Froehlich Feed Mills Subdivision;

 

Thence, with the easterly line of said Froehlich Feed Mills Subdivision, North
01 degrees 33 minutes 56 seconds West, a distance of 312.57 feet to the
northeast corner of said Froehlich Feed Mills Subdivision, being on the
southerly right-of-way line of FM 2920, from which a found 5/8-inch iron rod
bears North 05 degrees 34 minutes 02 seconds East, a distance of 0.78 feet;

 

Thence, with said southerly right-of-way line of FM 2920, South 75 degrees 16
minutes 49 seconds East, a distance of 286.05 feet to a 5/8-inch iron rod found
at the northwest corner of a called 0.6132 acre tract recorded in the name of
Jose G. Ordonez in H.C.C.F. No. Z080530 of the O.P.R.R.P.H.C.;

 

Thence, with the westerly line of said 0.6132 acre tract, South 07 degrees 10
minutes 36 seconds West, a distance of 227.08 feet to a 1-inch iron rod found at
the southwest corner of said 0.6132 acre tract;

 

Thence, with the southerly line of said 0.6132 acre tract, South 82 degrees 13
minutes 31 seconds East, a distance of 139.13 feet to a 1/2-inch iron rod found
at the southeast corner of said 0.6132 acre tract, being on the easterly line of
aforesaid 50.695 acre tract and the westerly line of aforesaid 74.788 acre
tract;

 

Thence, with said easterly line of the 50.695 acre tract and said westerly line
of the 74.788 acre tract, South 02 degrees 14 minutes 13 seconds East, a
distance of 2,973.83 feet to the Point of Beginning and containing 38.1599 acres
of land.

 

TRACT II:

 

Being a 21.5486 acre tract of land located in the William Hobby Survey, Abstract
No. 344 in Harris County, Texas; said 21.5486 acre tract being out of a called
64.8171 acre tract of land recorded in the name of Brenda Gholson, et al, in
Harris County Clerk’s File (H.C.C.F.) No’s L487030, M912360, N474832, P013798,
and P633605 of the Official Public Records of Real Property of Harris County
(O.P.R.R.P.H.C.); said 21.5486 acre tract being more particularly described by
metes and bounds as follows (all bearings are referenced to the Texas Coordinate
System, North American Datum 1983 (NAD 83), South Central Zone):

 

Commencing at an axle found at the northwest corner of said 64.8171 acre tract
and the northeast corner of a called 30.0710 acre tract of land recorded in the
name of William D. McChesney and wife, Anne McChesney in H.C.C.F. No. N896380 of
the O.P.R.R.P.H.C., and being on the southerly line of a called 46 acre tract of
land recorded in the name of Jean Wailes in H.C.C.F. No. R748583 of the
O.P.R.R.P.H.C., from which a found axle bears South 86 degrees 19 minutes 52
seconds West, a distance of 24.33 feet;

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

45

 

 

Thence, with the northerly line of said 64.8171 acre tract and the southerly
line of said 46 acre tract, North 87 degrees 40 minutes 56 seconds East, a
distance of 535.83 to a 5/8-inch iron rod with cap stamped "COSTELLO INC" set at
the Point of Beginning of the herein described tract;

 

Thence, continuing with said northerly line of the 64.8171 acre tract, the
southerly line of said 46 acre tract, and the southerly line of a called 10.000
acre tract of land recorded in the name of Brenda Renea Froehlich Pennington in
H.C.C.F. No. U319733 of the O.P.R.R.P.H.C, North 87 degrees 40 minutes 56
seconds East, at a distance of 84.24 feet pass a 2-inch iron pipe found 3.0 feet
right of line, continuing a total distance of 333.35 feet to a 5/8-inch iron rod
found at the southeast corner of said 10.000 acre tract and the southwest corner
of a called 50.695 acre tract of land (Tract I) recorded in the name of Erwin G.
Froehlich in H.C.C.F. No. B876427 of the O.P.R.R.P.H.C.;

 

Thence, continuing with said northerly line of the 64.8171 acre tract and the
southerly line of said 50.695 acre tract, North 87 degrees 44 minutes 52 seconds
East, a distance of 201.83 feet to a 5/8-inch iron rod with cap stamped
"COSTELLO INC" set at the northeast corner of the herein described tract;

 

Thence, across said 64.8171 acre tract, South 01 degrees 59 minutes 59 seconds
East, a distance of 1,754.85 feet to a 5/8-inch iron rod with cap stamped
"COSTELLO INC" set on the southerly line of said 64.8171 acre tract and the
northerly line of a called 356.5024 acre tract of land recorded in the name of
Moondream 2, LTD. in H.C.C.F. No. 20110450299 of the O.P.R.R.P.H.C.;

 

Thence, with said southerly line of the 64.8171 acre tract and said northerly
line of the 356.5024 acre tract, South 87 degrees 54 minutes 58 seconds West, a
distance of 535.17 feet to a 5/8-inch iron rod with cap stamped "COSTELLO INC"
set at the southwest corner of the herein described tract;

 

Thence, across said 64.8171 acre tract, North 01 degrees 59 minutes 59 seconds
West, a distance of 1,752.90 feet to the Point of Beginning and containing
21.5486 acres of land.

 

TRACT III:

 

Being a 21.5486 acre tract of land located in the William Hobby Survey, Abstract
No. 344 in Harris County, Texas; said 21.5486 acre tract being out of a called
64.8171 acre tract of land recorded in the name of Brenda Gholson, et al, in
Harris County Clerk’s File (H.C.C.F.) No’s L487030, M912360, N474832, P013798,
and P633605 of the Official Public Records of Real Property of Harris County
(O.P.R.R.P.H.C.); said 21.5486 acre tract being more particularly described by
metes and bounds as follows (all bearings are referenced to the Texas Coordinate
System, North American Datum 1983 (NAD 83), South Central Zone):

 

Commencing at an axle found at the northwest corner of said 64.8171 acre tract
and the northeast corner of a called 30.0710 acre tract of land recorded in the
name of William D. McChesney and wife, Anne McChesney in H.C.C.F. No. N896380 of
the O.P.R.R.P.H.C., and being on the southerly line of a called 46 acre tract of
land recorded in the name of Jean Wailes in H.C.C.F. No. R748583 of the
O.P.R.R.P.H.C., from which a found axle bears South 86 degrees 19 minutes 52
seconds West, a distance of 24.33 feet;

 

Thence, with the northerly line of said 64.8171 acre tract, the southerly line
of said 46 acre tract, and the southerly line of a called 10.000 acre tract of
land recorded in the name of Brenda Renea Froehlich Pennington in H.C.C.F. No.
U319733 of the O.P.R.R.P.H.C., North 87 degrees 40 minutes 56 seconds East, at a
distance of 620.09 feet pass a 2-inch iron pipe found 3.0 feet right of line,
continuing a total distance of 869.18 feet to a 5/8-inch rod found at the
southeast corner of said 10.000 acre tract and the most southerly southwest
corner of a called 50.695 acre tract of land (Tract I) recorded in the name of
Erwin G. Froehlich in H.C.C.F. No. B876427 of the O.P.R.R.P.H.C.;

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

46

 

 

Thence, continuing with said northerly line of the 64.8171 acre tract and the
southerly line of said 50.695 acre tract, North 87 degrees 44 minutes 52 seconds
East, a distance of 201.83 feet to a 5/8-inch iron rod with cap stamped
"COSTELLO INC" set at the Point of Beginning of the herein described tract;

 

Thence, continuing with said northerly line of the 64.8171 acre tract and said
southerly line of the 50.695 acre tract, North 87 degrees 44 minutes 52 seconds
East, a distance of 213.73 feet to a 1/2-inch iron pipe found at the southeast
corner of said 50.695 acre tract and the southwest corner of a called 74.788
acre tract of land (Tract III) recorded in the name of Helen Froehlich Dehay in
H.C.C.F. No. B876427 of the O.P.R.R.P.H.C.;

 

Thence, continuing with said northerly line of the 64.8171 acre tract and with
the southerly line of said 74.788 acre tract, North 87 degrees 39 minutes 47
seconds East, a distance of 322.78 feet to a 1/2-inch iron pipe found at the
northeast corner of said 64.8171 acre tract and the northwest corner of a called
37.224 acre tract of land recorded in the name of Donald E. Dehay, et al, in
H.C.C.F. No’s K341036, K374999, L172567, and L559673 of the O.P.R.R.P.H.C.;

 

Thence, with the easterly line of said 64.8171 acre tract and the westerly line
of said 37.224 acre tract, South 01 degrees 52 minutes 35 seconds East, a
distance of 1,756.91 feet to 1-inch iron pipe found at the southeast corner of
said 64.8171 acre tract and the southwest corner of said 37.224 acre tract,
being on the northerly line of a called 356.5024 acre tract of land recorded in
the name of Moondream 2, LTD. in H.C.C.F. No. 20110450299 of the O.P.R.R.P.H.C.;

 

Thence, with the southerly line of said 64.8171 acre tract and the northerly
line of said 356.5024 acre tract, South 87 degrees 54 minutes 58 seconds West, a
distance of 532.72 feet to a 5/8-inch iron rod with cap stamped "COSTELLO INC"
set at the southwest corner of the herein described tract;

 

Thence, across said 64.8171 acre tract, North 01 degrees 59 minutes 59 seconds
West, a distance of 1,754.85 feet to the Point of Beginning and containing
21.5486 acres of land.

 

TRACT IV:

 

Being a 10.0120 acre tract of land located in the Solomon Brown Survey, Abstract
No. 7 in Harris County, Texas; said 10.0120 acre tract being all of a called
10.000 acre tract of land recorded in the name of Brenda Renea Froehlich
Pennington in Harris County Clerk’s File (H.C.C.F.) No. U319733 of the Official
Public Records of Real Property of Harris County (O.P.R.R.P.H.C.); said 10.0120
acre tract being more particularly described by metes and bounds as follows (all
bearings are referenced to the Texas Coordinate System, North American Datum
1983 (NAD 83), South Central Zone):

 

Commencing at an axle found at the northwest corner of a called 64.8171 acre
tract of land recorded in the name of Brenda Gholson, et al, in H.C.C.F. No’s
L487030, M912360, N474832, P013798, and P633605 of the O.P.R.R.P.H.C. and the
northeast corner of a called 30.0710 acre tract of land recorded in the name of
William D. McChesney and wife, Anne McChesney in H.C.C.F. No. N896380 of the
O.P.R.R.P.H.C., and being on the southerly line of a called 46 acre tract of
land recorded in the name of Jean Wailes in H.C.C.F. No. R748583 of the
O.P.R.R.P.H.C., from which a found axle bears South 86 degrees 19 minutes 52
seconds West, a distance of 24.33 feet;

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

47

 

 

Thence, with the northerly line of said 64.8171 acre tract and the southerly
line of said 46 acre tract, North 87 degrees 40 minutes 56 seconds East, a
distance of 613.03 to a 5/8-inch iron rod with cap stamped "COSTELLO INC" set at
the southwest corner of said 10.000 acre tract and the Point of Beginning of the
herein described tract;

 

Thence, with the westerly line of said 10.00 acre tract and across said 46 acre
tract, North 02 degrees 15 minutes 26 seconds West, a distance of 1,616.22 feet
to a 3/4-inch iron rod found at the northwest corner of said 10.000 acre tract;

 

Thence, with the northerly line of said 10.000 acre tract, North 86 degrees 09
minutes 29 seconds East, at a distance of 16.71 feet pass the easterly line of
said 46 acre tract, continuing a total distance of 282.45 feet to a 5/8-inch
iron rod with cap found at the northeast corner of said 10.000 acre tract;

 

Thence, with the easterly line of said 10.000 acre tract, South 01 degrees 19
minutes 59 seconds East, a distance of 1,623.97 feet to a 5/8-inch iron rod
found at the southeast corner of said 10.000 acre tract, being on aforesaid
northerly line of the 64.8171 acre tract;

 

Thence, with the southerly line of said 10.000 acre tract and the northerly line
of said 64.8171 acre tract, South 87 degrees 40 minutes 56 seconds West, at a
distance of 249.10 feet, and 3.00 feet left of line, pass a 2-inch iron pipe
found for the southeast corner of said 46 acre tract, continuing a total
distance of 256.15 feet to the Point of Beginning and containing 10.0120 acres
of land.

 

TRACT V:

 

Parcel 1:

 

Being a 51.2543 acre tract of land located in the William Hobby Survey, Abstract
No. 344 in Harris County, Texas; said 51.2543 acre tract being all of a called
51.264 acre tract of land recorded in the name of Shawn Edward Kuehn in Harris
County Clerk's File (H.C.C.F.) No. 20120441374 of the Official Public Records of
Real Property of Harris County (O.P.R.R.P.H.C.); said 51.2543 acre tract being
more particularly described by metes and bounds as follows (all bearings are
referenced to the Texas Coordinate System, North American Datum 1983 (NAD 83),
South Central Zone):

 

Beginning at a 5/8-inch iron rod found at the most easterly southeast corner of
said 51.264 acre tract and the northeast corner of a called 6.447 acre tract of
land recorded in the name of Sharon Louise Hill in H.C.C.F. No. 20070063643 of
the O.P.R.R.P.H.C., and being on the westerly right-of-way line of Rosehill
Church Road (60.00 feet wide);

 

Thence, with a southerly line of said 51.264 acre tract and the northerly line
of said 6.447 acre tract, South 88 degrees 27 minutes 52 seconds West, a
distance of 911.35 feet to a 5/8-inch iron rod found at an interior corner of
said 51.264 acre tract and the northwest corner of said 6.447 acre tract;

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

48

 

 

Thence, with the easterly line of said 51.264 acre tract, the westerly lines of
said 6.447 acre tract, a called 5.500 acre tract of land recorded in the name of
James B. Davis and spouse, Nancy C. Davis in H.C.C.F. No. 20080120952 of the
O.P.R.R.P.H.C., a called 1.956 acre tract of land recorded in the name of James
Bruce Davis in H.C.C.F. No. V752707 of the O.P.R.R.P.H.C., a called 1.9565 acre
tract of land recorded in the name of James Bruce Davis in H.C.C.F. No. W732249
of the O.P.R.R.P.H.C., a called 6.6650 acre tract of land recorded in the name
of Rosehill United Methodist Church in H.C.C.F. No. L479222 of the
O.P.R.R.P.H.C., a called 2.405 acre tract of land recorded in the name of Cindy
Burkhardt Freeman in H.C.C.F. No. S014081 of the O.P.R.R.P.H.C., and a called
6.932 acre tract of land recorded in the name of Gerald L. Falls and Ramona J.
Falls, husband and wife in H.C.C.F. No. Y923238 of the O.P.R.R.P.H.C., South 02
degrees 36 minutes 50 seconds East a distance of 2,236.70 feet to a 3/4-inch
iron pipe found at the southeast corner of said 51.264 acre tract, the southwest
corner of said 6.932 acre tract, and the most easterly northeast corner of a
called 1.0419 acre tract of land recorded in the name of William J. Meier and
Carl Meier in H.C.C.F. No. E169334 of the O.P.R.R.P.H.C.;

 

Thence, with the southerly line of said 51.264 acre tract and said northerly
line of said 1.0419 acre tract, South 87 degrees 42 minutes 55 seconds West, a
distance of 934.92 feet to a 3/4-inch iron pipe found at the southwest corner of
said 51.264 acre tract and an interior corner of said 1.0419 acre tract;

 

Thence, with the westerly line of said 51.264 acre tract and the easterly line
of said 1.0419 acre tract, North 02 degrees 03 minutes 43 seconds West, a
distance of 548.57 feet to a 5/8-inch iron rod found at an interior corner of
said 51.264 acre tract and the northeast corner of said 1.0419 acre tract;

 

Thence, with a southerly line of said 51.264 acre tract and the northerly line
of said 1.0419 acre tract, South 86 degrees 59 minutes 08 seconds West, a
distance of 29.81 feet to a 3/4-inch iron pipe found at an exterior corner of
said 51.264 acre tract, the northwest corner of said 1.0419 acre tract, being on
the easterly line of a called 22.25 acre tract of land recorded in the name of
William J. Meier and Carl Meier in H.C.C.F. No. B829052 of the O.P.R.R.P.H.C.;

 

Thence, with the westerly line of said 51.264 acre tract, said easterly line of
the 22.25 acre tract, and the easterly line of a called 15.833 acre tract of
land recorded in the name of Shawn Edward Kuehn in H.C.C.F. No. 20120441375 of
the O.P.R.R.P.H.C., North 02 degrees 06 minutes 34 seconds West, a distance of
1,725.15 feet to a 3/4-inch iron pipe found at the northwest corner of said
51.264 acre tract and the northeast corner of said 15.833 acre tract, being on
the southerly line of a called 10.0023 acre tract of land recorded in the name
of Amy Verret in H.C.C.F. No. 20120275874 of the O.P.R.R.P.H.C.;

 

Thence, with the northerly line of said 51.264 acre tract, the southerly line of
said 10.0023 acre tract, the southerly line of a called 1.00 acre tract of land
recorded in the name of Roger Hammons and wife, Rebecca Hammons in H.C.C.F. No.
Y800358 of the O.P.R.R.P.H.C., and the southerly line of a called 10.000 acre
tract of land recorded in the name of Dean Krokosky and spouse, Cheryl McShan in
H.C.C.F. No. 20070754178 of the O.P.R.R.P.H.C., North 85 degrees 41 minutes 37
seconds East, a distance of 944.69 feet to a 5/8-inch iron rod found;

 

Thence, continuing with said northerly line of the 51.264 acre tract and said
southerly line of the 10.000 acre tract, North 88 degrees 27 minutes 52 seconds
East, a distance of 911.46 feet to a 5/8-inch iron rod found at the northeast
corner of said 51.264 acre tract and the southeast corner of said 10.000 acre
tract, being on aforesaid westerly right-of-way line of Rosehill Church Road;

 

Thence, with the easterly line of said 51.264 acre tract and said westerly
right-of-way line of Rosehill Church Road, South 02 degrees 29 minutes 20
seconds East, a distance of 70.00 feet to the Point of Beginning and containing
51.2543 acres of land.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

49

 

 

Parcel 2:

 

Being a 15.8395 acre tract of land located in the William Hobby Survey, Abstract
No. 344 in Harris County, Texas; said 15.8395 acre tract being all of a called
15.833 acre tract of land recorded in the name of Shawn Edward Kuehn in Harris
County Clerk's File (H.C.C.F.) No. 20120441375 of the Official Public Records of
Real Property of Harris County (O.P.R.R.P.H.C.); said 15.8395 acre tract being
more particularly described by metes and bounds as follows (all bearings are
referenced to the Texas Coordinate System, North American Datum 1983 (NAD 83),
South Central Zone):

 

Beginning at a 3/4-inch iron pipe found at the northeast corner of said 15.833
acre tract and the northwest corner of a called 51.264 acre tract of land
recorded in the name of Shawn Edward Kuehn in H.C.C.F. No. 20120441374 of the
O.P.R.R.P.H.C., and being on the southerly line of a called 10.0023 acre tract
of land recorded in the name of Amy Verret in H.C.C.F. No. 20120275874 of the
O.P.R.R.P.H.C.;

 

Thence, with the easterly line of said 15.833 acre tract and the westerly line
of said 51.264 acre tract, South 02 degrees 06 minutes 34 seconds East, a
distance of 752.79 feet to a 3/4-inch iron rod found at the southeast corner of
said 15.833 acre;

 

Thence, with the southerly line of said 15.833 acre, South 87 degrees 54 minutes
43 seconds West, a distance of 918.63 feet to a 3/4-inch iron pipe found at the
southwest corner of said 15.833 acre tract and being on the easterly line of a
called 37.224 acre tract of land recorded in the name of Donald E. Dehay, et al,
in H.C.C.F. No's K341036, K374999, L172567, and L559673 of the O.P.R.R.P.H.C.;

 

Thence, with the westerly line of said 15.833 acre tract and said easterly line
of the 37.224 acre tract, North 01 degrees 46 minutes 52 seconds West, a
distance of 752.95 feet to a 3/4-inch iron pipe found at the northwest corner of
said 15.833 acre tract and the northeast corner of said 37.224 acre tract, being
on the southerly line of a called 74.788 acre tract of land (Tract Ill) recorded
in the name of Helen Froehlich Dehay in H.C.C.F. No. B876427 of the
O.P.R.R.P.H.C.;

 

Thence, with the northerly line of said 15.833 acre tract, the southerly line of
said 74.788 acre tract, and the southerly line of aforesaid 10.0023 acre tract,
North 87 degrees 55 minutes 16 seconds East, a distance of 914.31 feet to the
Point of Beginning and containing 15.8395 acres of land.

 

The above described Parcels are more particularly described as 67.0938 acres as
follows:

 

Being a 67.0938 acre tract of land located in the William Hobby Survey, Abstract
No. 344 in Harris County, Texas; said 67.0938 acre tract being all of a called
51.264 acre tract of land recorded in the name of Shawn Edward Kuehn in Harris
County Clerk’s File (H.C.C.F.) No. 20120441374 of the Official Public Records of
Real Property of Harris County (O.P.R.R.P.H.C.) and all of a called 15.833 acre
tract of land recorded in the name of Shawn Edward Kuehn in H.C.C.F. No.
20120441375 of the O.P.R.R.P.H.C.; said 67.0938 acre tract being more
particularly described by metes and bounds as follows (all bearings are
referenced to the Texas Coordinate System, North American Datum 1983 (NAD 83),
South Central Zone):

 

Beginning at a 5/8-inch iron rod found at the most easterly southeast corner of
said 51.264 acre tract and the northeast corner of a called 6.447 acre tract of
land recorded in the name of Sharon Louise Hill in H.C.C.F. No. 20070063643 of
the O.P.R.R.P.H.C., and being on the westerly right-of-way line of Rosehill
Church Road (60.00 feet wide);

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

50

 

 

Thence, with a southerly line of said 51.264 acre tract and the northerly line
of said 6.447 acre tract, South 88 degrees 27 minutes 52 seconds West, a
distance of 911.35 feet to a 5/8-inch iron rod found at an interior corner of
said 51.264 acre tract and the northwest corner of said 6.447 acre tract;

 

Thence, with the easterly line of said 51.264 acre tract, the westerly lines of
said 6.447 acre tract, a called 5.500 acre tract of land recorded in the name of
James B. Davis and spouse, Nancy C. Davis in H.C.C.F. No. 20080120952 of the
O.P.R.R.P.H.C., a called 1.956 acre tract of land recorded in the name of James
Bruce Davis in H.C.C.F. No. V752707 of the O.P.R.R.P.H.C., a called 1.9565 acre
tract of land recorded in the name of James Bruce Davis in H.C.C.F. No. W732249
of the O.P.R.R.P.H.C., a called 6.6650 acre tract of land recorded in the name
of Rosehill United Methodist Church in H.C.C.F. No. L479222 of the
O.P.R.R.P.H.C., a called 2.405 acre tract of land recorded in the name of Cindy
Burkhardt Freeman in H.C.C.F. No. S014081 of the O.P.R.R.P.H.C., and a called
6.932 acre tract of land recorded in the name of Gerald L. Falls and Ramona J.
Falls, husband and wife in H.C.C.F. No. Y923238 of the O.P.R.R.P.H.C., South 02
degrees 36 minutes 50 seconds East a distance of 2,236.70 feet to a 3/4-inch
iron pipe found at the southeast corner of said 51.264 acre tract, the southwest
corner of said 6.932 acre tract, and the most easterly northeast corner of a
called 1.0419 acre tract of land recorded in the name of William J. Meier and
Carl Meier in H.C.C.F. No. E169334 of the O.P.R.R.P.H.C.;

 

Thence, with the southerly line of said 51.264 acre tract and said northerly
line of said 1.0419 acre tract, South 87 degrees 42 minutes 55 seconds West, a
distance of 934.92 feet to a 3/4-inch iron pipe found at the southwest corner of
said 51.264 acre tract and an interior corner of said 1.0419 acre tract;

 

Thence, with the westerly line of said 51.264 acre tract and the easterly line
of said 1.0419 acre tract, North 02 degrees 03 minutes 43 seconds West, a
distance of 548.57 feet to a 5/8-inch iron rod found at an interior corner of
said 51.264 acre tract and the northeast corner of said 1.0419 acre tract;

 

Thence, with a southerly line of said 51.264 acre tract and the northerly line
of said 1.0419 acre tract, South 86 degrees 59 minutes 08 seconds West, a
distance of 29.81 feet to a 3/4-inch iron pipe found at an exterior corner of
said 51.264 acre tract, the northwest corner of said 1.0419 acre tract being on
the easterly line of a called 22.25 acre tract of land recorded in the name of
William J. Meier and Carl Meier in H.C.C.F. No. B829052 of the O.P.R.R.P.H.C.;

 

Thence, with the westerly line of said 51.264 acre tract and said easterly line
of the 22.25 acre tract, North 02 degrees 06 minutes 34 seconds West, a distance
of 972.36 feet to a 3/4-inch iron pipe found at the northeast corner of said
22.25 acre tract and the southeast corner of aforesaid 15.833 acre tract;

 

Thence, with the southerly line of said 15.833 acre tract and the northerly line
of said 22.25 acre tract, South 87 degrees 54 minutes 43 seconds West, a
distance of 918.63 feet to a 3/4-inch iron pipe found at the southwest corner of
said 15.833 acre tract, the northwest corner of said 22.25 acre tract, and being
on the easterly line of a called 37.224 acre tract of land recorded in the name
of Donald E. Dehay, et al, in H.C.C.F. No’s K341036, K374999, L172567, and
L559673 of the O.P.R.R.P.H.C.;

 

Thence, with the westerly line of said 15.833 acre tract and said easterly line
of the 37.224 acre tract, North 01 degrees 46 minutes 52 seconds West, a
distance of 752.95 feet to a 3/4-inch iron pipe found at the northwest corner of
said 15.833 acre tract and the northeast corner of said 37.224 acre tract, being
on the southerly line of a called 74.788 acre tract (Tract III) recorded in the
name of Helen Froehlich Dehay in H.C.C.F. No. B876427 of the O.P.R.R.P.H.C.;

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

51

 

 

Thence, with the northerly line of said 15.833 acre tract, North 87 degrees 55
minutes 16 seconds East, at 380.60 feet pass a 5/8-inch iron rod found at the
southeast corner of said 74.788 acre tract, and the southwest corner of a called
10.0023 acre tract of land recorded in the name of Amy Verret in H.C.C.F. No.
20120275874 of the O.P.R.R.P.H.C., continuing a total distance of 914.31 feet to
a 3/4-inch iron rod found at the northeast corner of said 15.833 acre tract and
the northwest corner of aforesaid 51.264 acre tract;

 

Thence, with the northerly line of said 51.264 acre tract, the southerly line of
said 10.0023 acre tract, the southerly line of a called 1.00 acre tract recorded
in the name of Roger Hammons and wife, Rebecca Hammons in H.C.C.F. No. Y800358
of the O.P.R.R.P.H.C., and the southerly line of a called 10.000 acre tract of
land recorded in the name of Dean Krokosky and spouse, Cheryl McShan in H.C.C.F.
No. 20070754178 of the O.P.R.R.P.H.C., North 85 degrees 41 minutes 37 seconds
East, a distance of 944.69 feet to a 5/8-inch iron rod found;

 

Thence, continuing with said northerly line of the 51.264 acre tract and said
southerly line of the 10.000 acre tract, North 88 degrees 27 minutes 52 seconds
East, a distance of 911.46 feet to a 5/8-inch iron rod found at the northeast
corner of said 51.264 acre tract and the southeast corner of said 10.000 acre
tract, being on aforesaid westerly right-of-way line of Rosehill Church Road;

 

Thence, with the easterly line of said 51.264 acre tract and said westerly
right-of-way line of Rosehill Church Road, South 02 degrees 29 minutes 20
seconds East, a distance of 70.00 feet to the Point of Beginning and containing
67.0938 acres of land.

 

TRACT VI:

 

Being a 69.9127 acre tract of land located in the Solomon Brown Survey, Abstract
No. 7 in Harris County, Texas; said 69.9127 acre tract out of a called 74.788
acre tract of land (Tract III) recorded in the name of Helen Froehlich Dehay in
Harris County Clerk’s File (H.C.C.F.) No. B876427 of the Official Public Records
of Real Property of Harris County (O.P.R.R.P.H.C.); said 69.9127 acre tract
being more particularly described by metes and bounds as follows (all bearings
are referenced to the Texas Coordinate System, North American Datum 1983 (NAD
83), South Central Zone):

 

Beginning at a 1/2-inch iron pipe found at the southwest corner of said 74.788
acre tract and the southeast corner of a called 50.695 acre tract of land (Tract
I) recorded in the name of Erwin G. Froehlich in H.C.C.F. No. B876427 of the
O.P.R.R.P.H.C., and being on the northerly line of a called 64.8171 acre tract
of land recorded in the name of Brenda Gholson, et al, in H.C.C.F. No’s L487030,
M912360, N474832, P013798, and P633605 of the O.P.R.R.P.H.C.;

 

Thence, with the westerly line of said 74.788 acre tract and the easterly line
of said 50.695 acre tract, North 02 degrees 14 minutes 13 seconds West, a
distance of 2,877.95 feet to a 5/8-inch iron rod with cap stamped "COSTELLO INC"
set;

 

Thence, across said 74.788 acre tract, the following six (6) courses:

 

South 75 degrees 16 minutes 49 seconds East, a distance of 239.40 feet to a
5/8-inch iron rod with cap stamped "COSTELLO INC" set;

 

281.77 feet along the arc of a curve to the right, said curve having a central
angle of 12 degrees 32 minutes 37 seconds, a radius of 1,287.04 feet and a chord
that bears South 69 degrees 00 minutes 30 seconds East, a distance of 281.21
feet to a 5/8-inch iron rod with cap stamped "COSTELLO INC" set;

 

35.13 feet along the arc of a curve to the left, said curve having a central
angle of 04 degrees 01 minutes 31 seconds, a radius of 500.00 feet and a chord
that bears North 20 degrees 56 minutes 39 seconds East, a distance of 35.12 feet
to a 5/8-inch iron rod with cap stamped "COSTELLO INC" set;

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

52

 

 

North 18 degrees 55 minutes 54 seconds East, a distance of 82.46 feet to a
5/8-inch iron rod with cap stamped "COSTELLO INC" set;

 

31.57 feet along the arc of a curve to the left, said curve having a central
angle of 02 degrees 09 minutes 59 seconds, a radius of 835.00 feet and a chord
that bears North 17 degrees 50 minutes 54 seconds East, a distance of 31.57 feet
to a 5/8-inch iron rod with cap stamped "COSTELLO INC" set;

 

North 16 degrees 45 minutes 55 seconds East, a distance of 112.50 feet to a
5/8-inch iron rod with cap stamped "COSTELLO INC" set on the westerly line of a
called 0.457 acre tract of land recorded in the name of Rosehill Volunteer Fire
Association in H.C.C.F. No. C756826 of the O.P.R.R.P.H.C.;

 

Thence, with said westerly line of the 0.457 acre tract and the westerly line of
a called 0.104 acre tract of land recorded in the name of Rosehill Volunteer
Fire Association in H.C.C.F. No. D430207 of the O.P.R.R.P.H.C., South 06 degrees
36 minutes 17 seconds West, a distance of 203.41 feet to a 5/8-inch rod with cap
stamped "COSTELLO INC" set at the southwest corner of said 0.104 acre tract;

 

Thence, with the southerly line of said 0.104 acre tract, North 88 degrees 07
minutes 47 seconds East, a distance of 115.96 feet to a 1/2-inch iron pipe found
at the southeast corner of said 0.104 acre tract, and being on the easterly line
od said 74.788 acre tract and the westerly line of a called 1.6838 acre tract of
land recorded in the name of Rosehill Volunteer Fire Association in H.C.C.F. No.
L150602 of the O.P.R.R.P.H.C.;

 

Thence, with said easterly line of the 74.788 acre tract, the westerly line of
said 1.6838 acre tract, the westerly line of a called 4.7397 acre tract recorded
in the name of Edward David Krolczyk and wife, Darla Jean Krolczyk in H.C.C.F.
No. T553863 of the O.P.R.R.P.H.C., the westerly line of a called 4.7398 acre
tract recorded in the name of Gary Keith Thaemar and wife, Lucille Francis
Thaemar in H.C.C.F. No. T553864 of the O.P.R.R.P.H.C., South 01 degrees 52
minutes 13 seconds East, a distance of 1,490.55 feet to a 5/8-inch rod with cap
stamped "COSTELLO INC" set at an interior corner of said 74.788 acre tract and
the southwest corner of said 4.7398 acre tract;

 

Thence, with a northerly line of said 74.788 acre tract and the southerly line
of said 4.7398 acre tract, the southerly line of a called 3.3012 acre tract
recorded in the name of Gary K. Thaemar and wife, Lucille F. Thaemar in H.C.C.F.
No. M056370 of the O.P.R.R.P.H.C., the southerly line of a called 31 acre tract
of land recorded in the name of Steve A. Krolczyk, et al, in H.C.C.F. No.
B511074 of the O.P.R.R.P.H.C., North 88 degrees 29 minutes 45 seconds East, a
distance of 983.00 feet to a 1-inch iron pipe found at the most easterly
northeast corner of said 74.788 acre tract and the southeast corner of said 31
acre tract, being on the westerly line of a called 3-1/2 acre tract recorded in
the name of Ponciano A. Ramirez in H.C.C.F. No. B862350 of the O.P.R.R.P.H.C.;

 

Thence, with the easterly line of said 74.788 acre tract, the westerly line of
said 3-1/2 acre tract, the westerly line of a called 15.0 acre tract recorded in
the name of Ponciano A. Ramirez in H.C.C.F. No. N481000 of the O.P.R.R.P.H.C.,
and the westerly line of a called 10.0023 acre tract recorded in the name of Amy
Verret in H.C.C.F. No. 20120275874 of the O.P.R.R.P.H.C., South 01 degrees 50
minutes 03 seconds East, a distance of 1,236.52 feet to the southeast corner of
said 74.788 acre tract and the southwest corner of said 10.0023 acre tract,
being on the northerly line of a called 15.833 acre tract of land recorded in
the name of Shawn Edward Kuehn in H.C.C.F. No. 20120441375 of the
O.P.R.R.P.H.C., from which a found 5/8-inch iron rod bears North 01 degrees 50
minutes 03 seconds West, 0.82 feet;

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

53

 

 

Thence, with the southerly line of said 74.788 acre tract and the northerly line
of said 15.833 acre tract, South 87 degrees 55 minutes 16 seconds West, a
distance of 382.41 feet to a 3/4-inch pipe found at the northwest corner of said
15.833 acre tract;

 

Thence, continuing with said southerly line of the 74.788 acre tract, the
northerly line of a called 37.224 acre tract of land recorded in the name of
Donald E. Dehay, et al, in H.C.C.F. No’s K341036, K374999, L172567, and L559673
of the O.P.R.R.P.H.C., and the northerly line of aforesaid 64.8171 acre tract,
South 87 degrees 39 minutes 47 seconds West, a distance of 1,245.45 feet to the
Point of Beginning and containing 69.9127 acres of land.

 

TRACT VII:

 

Being a 37.2193 acre tract of land located in the William Hobby Survey, Abstract
No. 344 in Harris County, Texas; said 37.2193 acre tract being all of a called
37.224 acre tract of land recorded in the name of Donald E. Dehay, et al, in
Harris County Clerk’s File (H.C.C.F.) No’s K341036, K374999, L172567, and
L559673 of the Official Public Records of Real Property of Harris County
(O.P.R.R.P.H.C.); said 37.2193 acre tract being more particularly described by
metes and bounds as follows (all bearings are referenced to the Texas Coordinate
System, North American Datum 1983 (NAD 83), South Central Zone):

 

Beginning at a 1-inch iron pipe found at the southwest corner of said 37.224
acre tract and the southeast corner of a called 64.8171 acre tract of land
recorded in the name of Brenda Gholson, et al, in H.C.C.F. No’s L487030,
M912360, N474832, P013798, and P633605 of the O.P.R.R.P.H.C., being on the
northerly line of a called 356.5024 acre tract of land recorded in the name of
Moondream 2, LTD. in H.C.C.F. No. 20110450299 of the O.P.R.R.P.H.C.;

 

Thence, with the westerly line of said 37.224 acre tract and the easterly line
of said 64.8171 acre tract, North 01 degrees 52 minutes 35 seconds West, a
distance of 1,756.91 feet to a 1/2-inch iron pipe found at the northwest corner
of said 37.224 acre tract and the northeast corner of said 64.8171 acre tract,
being on the southerly line of a called 74.788 acre tract of land (Tract III)
recorded in the name of Helen Froehlich Dehay in H.C.C.F. No. B876427 of the
O.P.R.R.P.H.C.;

 

Thence, with the northerly line of said 37.224 acre tract and the southerly line
of said 74.788 acre tract, North 87 degrees 39 minutes 47 seconds East, a
distance of 922.67 feet to the northeast corner of said 37.224 acre tract and
the northwest corner of a called 15.833 acre tract of land recorded in the name
of Shawn Edward Kuehn in H.C.C.F. No. 20120441375 of the O.P.R.R.P.H.C., from
which a found 3/4-inch iron pipe bears South 07 degrees 31 minutes 45 seconds
West, a distance of 1.34 feet;

 

Thence, with the easterly line of said 37.224 acre tract, the westerly line of
said 15.833 acre tract, and the westerly line of a called 22.25 acre tract of
land recorded in the name of William J. Meier and Carl Meier in H.C.C.F. No.
B829052 of the O.P.R.R.P.H.C., South 01 degrees 46 minutes 52 seconds East, a
distance of 1,763.11 feet to a 5/8-inch iron rod with cap stamped "COSTELLO INC"
set at the southeast corner of said 37.224 acre tract and the southwest corner
of said 22.25 acre tract, being on the aforesaid northerly line of the 356.5024
acre tract;

 

Thence, with the southerly line of said 37.224 acre tract and said northerly
line of the 356.5024 acre tract, South 88 degrees 02 minutes 51 seconds West, a
distance of 919.70 feet to the Point of Beginning and containing 37.2193 acres
of land.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

54

 

 

TRACT VIII:

 

Being a 22.4301 acre tract of land located in the William Hobby Survey, Abstract
No. 344 in Harris County, Texas; said 22.4301 acre tract being all of the
remainder of a called 22.25 acre tract of land recorded in the name of William
J. Meier and Carl Meier in Harris County Clerk’s File (H.C.C.F.) No. B829052 of
the Official Public Records of Real Property of Harris County (O.P.R.R.P.H.C.)
and all of a called 1.0419 acre tract of land recorded in the name of William J.
Meier and Carl Meier in H.C.C.F. No. E169334 of the O.P.R.R.P.H.C.; said 22.4301
acre tract being more particularly described by metes and bounds as follows (all
bearings are referenced to the Texas Coordinate System, North American Datum
1983 (NAD 83), South Central Zone):

 

Beginning at a 3/4-inch iron pipe found at the southwest corner of a called
15.833 acre tract of land recorded in the name of Shawn Edward Kuehn in H.C.C.F.
No. 20120441375 of the O.P.R.R.P.H.C., being on the westerly line of said 22.25
acre tract and the easterly line of a called 37.224 acre tract of land recorded
in the name of Donald E. Dehay, et al, in H.C.C.F. No’s K341036, K374999,
L172567, and L559673 of the O.P.R.R.P.H.C.;

 

Thence, with the southerly line of said 15.833 acre tract, North 87 degrees 54
minutes 43 seconds East, a distance of 918.63 feet to a 3/4-inch iron pipe found
at the southeast corner of said 15.833 acre tract, being on the easterly line of
said 22.25 acre tract and the westerly line of a called 51.264 acre tract of
land recorded in the name of Shawn Edward Kuehn in H.C.C.F. No. 20120441374 of
the O.P.R.R.P.H.C.;

 

Thence, with said easterly line of the 22.25 acre tract and said westerly line
of the 51.264 acre tract, South 02 degrees 06 minutes 34 seconds East, a
distance of 972.36 feet to a 3/4-inch iron pipe found at an interior corner of
said 51.264 acre tract and the northwesterly corner of aforesaid 1.0419 acre
tract;

 

Thence, with a westerly line of said 51.264 acre tract and the most northerly
line of said 1.0419 acre tract, North 86 degrees 59 minutes 08 seconds East, a
distance of 29.81 feet to a 5/8-inch iron rod found at an interior corner of
said 51.264 acre tract and the most northerly northeast corner of said 1.0419
acre tract;

 

Thence, with the westerly line of said 51.264 acre tract and the easterly line
of said 1.0419 acre tract, South 02 degrees 03 minutes 43 seconds East, a
distance of 548.57 feet to a 5/8-inch iron rod inside a 3/4-inch iron pipe found
at the southwest corner of said 51.264 acre tract and an interior corner of said
1.0419 acre tract;

 

Thence, with the southerly line of said 51.264 acre tract and the northerly line
of said 1.0419 acre tract, North 87 degrees 42 minutes 55 seconds East, a
distance of 934.92 feet to a 5/8-inch iron rod inside a 3/4-inch iron pipe found
at the southeast corner of said 51.264 acre tract and the most easterly
northeast corner of said 1.0419 acre tract, being on the westerly line of a
called 6.932 acre tract of land recorded in the name of Gerald L. Falls and
Ramona J. Falls, husband and wife in H.C.C.F. No. Y923238 of the O.P.R.R.P.H.C.;

 

Thence, with the easterly line of said 1.0419 acre tract and the westerly line
of said 6.932 acre tract, South 01 degrees 58 minutes 45 seconds East, a
distance of 30.00 feet to a 3-inch iron pipe found at the southeast corner of
said 1.0419 acre tract and the southwest corner of said 6.932 acre tract, being
on a northerly line of a called 356.5024 acre tract of land recorded in the name
of Moondream 2, LTD. in H.C.C.F. No. 20110450299 of the O.P.R.R.P.H.C.;

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

55

 

 

Thence, with the southerly line of said 1.0419 acre tract and said northerly
line of the 356.5024 acre tract, South 87 degrees 42 minutes 55 seconds West, a
distance of 964.28 feet to an iron bar found at the southwest corner of said
1.0419 acre tract and an interior corner of said 356.5024 acre tract;

 

Thence, with the westerly line of said 1.0419 acre tract and the easterly line
of said 356.5024 acre tract, North 02 degrees 06 minutes 06 seconds West, a
distance of 538.22 feet to a 5/8-inch iron rod with cap stamped “Clarkson” found
at the southeast corner of aforesaid 22.25 acre tract;

 

Thence, with the southerly line of said 22.25 acre tract and the northerly line
of said 356.5024 acre tract, South 88 degrees 02 minutes 51 seconds West, a
distance of 924.42 feet to a 5/8-inch rod with cap stamped "COSTELLO INC" set at
the southwest corner of said 22.25 acre tract and the southeast corner of
aforesaid 37.224 acre tract;

 

Thence, with the westerly line of said 22.25 acre tract and the easterly line of
said 37.224 acre tract, North 01 degrees 46 minutes 52 seconds West, a distance
of 1,010.16 feet to the Point of Beginning and containing 22.4301 acres of land.

 

TRACT IX:

 

Being a 0.5092 acre tract of land located in the Solomon Brown Survey, Abstract
No. 7 in Harris County, Texas; said 0.5092 acre tract being out of a called
0.457 acre tract of land recorded in the name of Rosehill Volunteer Fire
Association in Harris County Clerk’s File (H.C.C.F.) No. C756826 of the Official
Public Records of Real Property of Harris County (O.P.R.R.P.H.C.) and all of a
called 0.104 acre tract of land recorded in the name of Rosehill Volunteer Fire
Association in H.C.C.F. No. D430207 of the O.P.R.R.P.H.C.; said 0.5092 acre
tract being more particularly described by metes and bounds as follows (all
bearings are referenced to the Texas Coordinate System, North American Datum
1983 (NAD 83), South Central Zone):

 

Beginning at a 1/2-inch iron pipe found at the southeast corner of said 0.104
acre tract, being on the easterly line of a called 50.695 acre tract of land
(Tract III) recorded in the name of Erwin G. Froehlich in H.C.C.F. No. B876427
of the O.P.R.R.P.H.C., also being on the westerly line of a called 1.6838 acre
tract of land recorded in the name of Rosehill Volunteer Fire Association, in
H.C.C.F. No. L150602 of the O.P.R.R.P.H.C.;

 

Thence, with the southerly line of said 0.104 acre tract, South 88 degrees 07
minutes 47 seconds West, a distance of 115.96 feet to a 5/8-inch iron rod with
cap stamped "COSTELLO INC" set at the southwest corner of said 0.104 acre tract;

 

Thence, with the westerly line of said 0.104 acre tract and the westerly line of
said 0.457 acre tract, North 06 degrees 36 minutes 17 seconds East, a distance
of 246.93 feet to a 5/8-inch iron rod with cap stamped "COSTELLO INC" set on the
southerly right-of-way line of F.M. 2920 (100 feet wide);

 

Thence, with said right-of-way line of FM 2920, 90.74 feet along the arc of a
curve to the right, said curve having a central angle of 03 degrees 16 minutes
34 seconds, a radius of 1,587.04 feet and a chord that bears South 63 degrees 09
minutes 03 seconds East, a distance of 90.73 feet to a 5/8-inch iron rod with
cap stamped "COSTELLO INC" set;

 

Thence, with the westerly line of aforesaid 1.6838 acre tract, the easterly line
of aforesaid 50.695 acre tract, the easterly line of said 0.457 acre tract, and
the easterly line of said 0.104 acre tract, South 01 degrees 52 minutes 13
seconds East, a distance of 200.63 feet to the Point of Beginning and containing
0.5092 acres of land.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

56

 

 

TRACT X:

 

Being a 16.4074 acre tract of land located in the William Hobby Survey, Abstract
No. 344 in Harris County, Texas; said 16.4074 acre tract being a part of a
called 356.5024 acre tract of land recorded in the name of Moondream 2, LTD. in
Harris County Clerk’s File (H.C.C.F.) No. 20110450299 of the Official Public
Records of Real Property of Harris County (O.P.R.R.P.H.C.); said 16.4074 acre
tract being more particularly described by metes and bounds as follows (all
bearings are referenced to the Texas Coordinate System, North American Datum
1983 (NAD 83), South Central Zone):

 

Beginning at a 5/8-inch iron rod with cap stamped “Clarkson” found at the
northeast corner of said 356.5024 acre tract and the southeast corner of a
called 22.25 acre tract of land recorded in the name of William J. Meier and
Carl Meier in H.C.C.F. No. B829052 of the O.P.R.R.P.H.C., and being on the
westerly line of a called 1.0419 acre tract of land recorded in the name of
William J. Meier and Carl Meier in H.C.C.F. No. E169334 of the O.P.R.R.P.H.C.;

 

Thence, with the easterly line of said 356.5024 acre tract, said westerly line
of the 1.0419 acre tract, the westerly line of a called 1.00 acre tract recorded
in the name of Russell Stavinoha and Mary Jo Wells in H.C.C.F. No. J343425 of
the O.P.R.R.P.H.C., the westerly line of a called 29.1752 acre tract of land
recorded in the name of Gary L. Franklin in H.C.C.F. No. T396661 of the
O.P.R.R.P.H.C., the westerly line of a called 46.5521 acre tract of land
recorded in the name of William J. Gabriel and wife, Eleanor A. Gabriel in
H.C.C.F. No. E547422 of the O.P.R.R.P.H.C., the westerly line of a tract of land
recorded in the name of Delvin Schauer in H.C.C.F. No. P058728 of the
O.P.R.R.P.H.C., South 02 degrees 06 minutes 06 seconds East, a distance of
3,969.96 feet to a 1-inch bar found at the southeast corner of said 356.5024
acre tract and the northeast corner of a called 25.348 acre tract of land
recorded in the name of JK Cypress Safari, LLC. in H.C.C.F. No. 20120406196 of
the O.P.R.R.P.H.C.;

 

Thence, with the southerly line of said 356.5024 acre tract and the northerly
line of said 25.348 acre tract, South 87 degrees 38 minutes 24 seconds West, a
distance of 180.00 feet to a 5/8-inch rod with cap stamped "COSTELLO INC" set;

 

Thence, across said 356.5024 acre tract, North 02 degrees 06 minutes 06 seconds
West, a distance of 3,971.24 feet to a 5/8-inch rod with cap stamped "COSTELLO
INC RPLS 4416" set on the northerly line of said 356.5024 acre tract and the
southerly line of aforesaid 22.25 acre tract;

 

Thence, with said northerly line of the 356.5024 acre tract and said southerly
line of the 22.25 acre tract, North 88 degrees 02 minutes 51 seconds East, a
distance of 180.00 feet to the Point of Beginning and containing 16.4074 acres
of land.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

57

 

 

All of the above described Tracts are more particularly described as 304.8426
acres as follows:

 

Being a 304.8426 acre tract of land located in the William Hobby Survey,
Abstract No. 344 and the Solomon Brown Survey, Abstract No. 7 in Harris County,
Texas; said 304.8426 acre tract being a part of a called 50.695 acre tract of
land (Tract I) recorded in the name of Erwin G. Froehlich in Harris County
Clerk’s File (H.C.C.F.) No. B876427 of the Official Public Records of Real
Property of Harris County (O.P.R.R.P.H.C.), all of a called 10.000 acre tract of
land recorded in the name of Brenda Renea Froehlich Pennington in H.C.C.F. No.
U319733 of the O.P.R.R.P.H.C., a part of a called 74.788 acre tract of land
(Tract III) recorded in the name of Helen Froehlich Dehay in H.C.C.F. No.
B876427 of the O.P.R.R.P.H.C., a part of a called 64.8171 acre tract of land
recorded in the name of Brenda Gholson, et al, in H.C.C.F. No’s L487030,
M912360, N474832, P013798, and P633605 of the O.P.R.R.P.H.C., all of a called
37.224 acre tract of land recorded in the name of Donald E. Dehay in H.C.C.F.
No’s K341036, K374999, L172567, and L559673 of the O.P.R.R.P.H.C., all of a
called 15.833 acre tract of land recorded in the name of Shawn Edward Kuehn in
H.C.C.F. No. 20120441375 of the O.P.R.R.P.H.C., all of a called 51.264 acre
tract of land recorded in the name of Shawn Edward Kuehn in H.C.C.F. No.
20120441374 of the O.P.R.R.P.H.C., all of the remainder of called 22.25 acre
tract of land recorded in the name of William J. Meier and Carl Meier in
H.C.C.F. No. B829052 of the O.P.R.R.P.H.C., all of a called 1.0419 acre tract of
land recorded in the name of William J. Meier and Carl Meier in H.C.C.F. No.
E169334 of the O.P.R.R.P.H.C., a part of a called 356.5024 acre tract of land
recorded in the name of Moondream 2, LTD. in H.C.C.F. No. 20110450299 of the
O.P.R.R.P.H.C., all of the remainder of a called 0.457 acre tract of land
recorded in the name of Rosehill Volunteer Fire Association in H.C.C.F. No.
C756826 of the O.P.R.R.P.H.C., and all of a called 0.104 acre tract of land
recorded in the name of Rosehill Volunteer Fire Association in H.C.C.F. No.
D430207 of the O.P.R.R.P.H.C.; said 304.8426 acre tract being more particularly
described by metes and bounds as follows (all bearings are referenced to the
Texas Coordinate System, North American Datum 1983 (NAD 83), South Central
Zone):

 

Commencing at an axle found at the northwest corner of said 64.8171 acre tract
and the northeast corner of a called 30.0710 acre tract recorded in the name of
William D. McChesney and wife, Anne McChesney in H.C.C.F. No. N896380 of the
O.P.R.R.P.H.C., and being on the southerly line of a called 46 acre tract of
land recorded in the name of Jean Wailes in H.C.C.F. No. R748583 of the
O.P.R.R.P.H.C.;

 

Thence, with the northerly line of said 64.8171 acre tract and the southerly
line of said 46 acre tract, North 87 degrees 40 minutes 56 seconds East, a
distance of 535.83 to a 5/8-inch iron rod with cap stamped "COSTELLO INC" set at
the Point of Beginning of the herein described tract;

 

1.Thence, continuing with the northerly line of said 64.8171 acre tract and the
southerly line of said 46 acre tract, North 87 degrees 40 minutes 56 seconds
East, a distance of 77.20 feet to the southwest corner of aforesaid 10.000 acre
tract;

  

2.Thence, with the westerly line of said 10.000 acre tract and the westerly line
of aforesaid 50.695 acre tract, North 02 degrees 15 minutes 26 seconds West, a
distance of 3,385.87 feet to the southerly right-of-way line of FM 2920 (100
feet wide);

  

3.Thence, with said southerly right-of-way line of FM 2920, 23.88 feet along the
arc of a curve to the right, said curve having a central angle of 00 degrees 51
minutes 43 seconds, a radius of 1,587.04 feet and a chord that bears South 81
degrees 33 minutes 29 seconds East, a distance of 23.88 feet;

  

4.Thence, with the westerly line of said 1.216 acre tract, South 01 degrees 50
minutes 59 seconds East, a distance of 327.37 feet to a 5/8-inch iron rod with
cap stamped "COSTELLO INC" set at the southwest corner of said 1.216 acre tract;

  

5.Thence, with the southerly line of said 1.216 acre tract, South 79 degrees 46
minutes 57 seconds East, a distance of 109.10 feet to a 5/8-inch rod with cap
stamped "COSTELLO INC" set at the southeast corner of said 1.216 acre tract and
the southwest corner of Froehlich Feed Mills Subdivision recorded in Film Code
No. 624190 of the Map Records of Harris County;

  

6.Thence, with the southerly line of said Froehlich Feed Mills Subdivision ,
South 79 degrees 45 minutes 42 seconds East, a distance of 172.03 feet to a
5/8-inch rod with cap stamped "COSTELLO INC" set at the southeast corner of said
Froehlich Feed Mills Subdivision;

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

58

 

 

7.Thence, with the easterly line of said Froehlich Feed Mills Subdivision, North
01 degrees 33 minutes 56 seconds West, a distance of 312.57 feet to the
northeast corner of said Froehlich Feed Mills Subdivision, being on the
southerly right-of-way line of FM 2920 (100 feet wide), from which a found
5/8-inch iron rod bears North 05 degrees 34 minutes 02 seconds East, a distance
of 0.78 feet;

 

8.Thence, with said southerly right-of-way line of FM 2920, South 75 degrees 16
minutes 49 seconds East, a distance of 286.05 feet to a 5/8-inch iron rod found
at the northwest corner of a called 0.6132 acre tract of land recorded in the
name of Jose G. Ordonez in H.C.C.F. No. Z080530 of the O.P.R.R.P.H.C.;

 

9.Thence, with the westerly line of said 0.6132 acre tract, South 07 degrees 10
minutes 36 seconds West, a distance of 227.08 feet to a 1-inch iron rod found at
the southwest corner of said 0.6132 acre tract;

  

10.Thence, with the southerly line of said 0.6132 acre tract, South 82 degrees
13 minutes 31 seconds East, a distance of 139.13 feet to a 1/2-inch iron rod
found at the southeast corner of said 0.6132 acre tract, being on the easterly
line of aforesaid 50.695 acre tract and the westerly line of aforesaid 74.788
acre tract;

  

11.Thence, with the easterly line of said 50.695 acre tract and the westerly
line of said 74.788 acre tract, South 02 degrees 14 minutes 13 seconds East, a
distance of 95.88 feet to a 5/8-inch iron rod with cap stamped "COSTELLO INC"
set;

 

Thence, across said 74.788 acre tract the following six (6) courses:

 

12.South 75 degrees 16 minutes 49 seconds East, a distance of 239.40 feet to a
5/8-inch iron rod with cap stamped "COSTELLO INC" set;

  

13.281.77 feet along the arc of a curve to the right, said curve having a
central angle of 12 degrees 32 minutes 37 seconds, a radius of 1,287.04 feet and
a chord that bears South 69 degrees 00 minutes 30 seconds East, a distance of
281.21 feet to a 5/8-inch iron rod with cap stamped "COSTELLO INC" set;

  

14.35.13 feet along the arc of a curve to the left, said curve having a central
angle of 04 degrees 01 minutes 31 seconds, a radius of 500.00 feet and a chord
that bears North 20 degrees 56 minutes 39 seconds East, a distance of 35.12 feet
to a 5/8-inch iron rod with cap stamped "COSTELLO INC" set;

  

15.North 18 degrees 55 minutes 54 seconds East, a distance of 82.46 feet to a
5/8-inch iron rod with cap stamped "COSTELLO INC" set;

  

16.31.57 feet along the arc of a curve to the left, said curve having a central
angle of 02 degrees 09 minutes 59 seconds, a radius of 835.00 feet and a chord
that bears North 17 degrees 50 minutes 54 seconds East, a distance of 31.57 feet
to a 5/8-inch iron rod with cap stamped "COSTELLO INC" set;

  

17.North 16 degrees 45 minutes 55 seconds East, a distance of 112.50 feet to a
5/8-inch iron rod with cap stamped "COSTELLO INC" set on the westerly line of
aforesaid 0.457 acre tract;

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

59

 

 

18.Thence, with said westerly line of the 0.457 acre tract, North 06 degrees 36
minutes 17 seconds East, a distance of 43.52 feet to a 5/8-inch iron rod with
cap stamped "COSTELLO INC" set on aforesaid southerly right-of-way line of FM
2920;

  

19.Thence, with said southerly right-of-way line of FM 2920, 90.74 feet along
the arc of a curve to the right, said curve having a central angle of 03 degrees
16 minutes 34 seconds, a radius of 1,587.04 feet and a chord that bears South 63
degrees 09 minutes 03 seconds East, a distance of 90.73 feet to a 5/8-inch iron
rod with cap stamped "COSTELLO INC" set at the northwest corner of a called
1.6838 acre tract of land recorded in the name of Rosehill Volunteer Fire
Association in H.C.C.F. No. L150602 of the O.P.R.R.P.H.C., being on the easterly
line of aforesaid 0.457 acre tract and the easterly line of aforesaid 74.788
acre tract;

  

20.Thence, with the easterly line of said 0.457 acre tract, the easterly line of
aforesaid 0.104 acre tract, the easterly line of said 74.788 acre tract, the
westerly line of said 1.6838 acre tract, the westerly line of a called 4.7397
acre tract of land recorded in the name of Edward David Krolczyk and wife, Darla
Jean Krolczyk in H.C.C.F. No. T553863 of the O.P.R.R.P.H.C., and the westerly
line of a called 4.7398 acre tract recorded in the name of Gary Keith Thaemar
and wife, Lucille Francis Thaemar in H.C.C.F. No. T553864 of the O.P.R.R.P.H.C.,
South 01 degrees 52 minutes 13 seconds East, a distance of 1,691.18 feet to a
5/8-inch rod with cap stamped "COSTELLO INC" set at an interior corner of said
74.788 acre tract and the southwest corner of said 4.7398 acre tract;

  

21.Thence, with a northerly line of said 74.788 acre tract and the southerly
line of said 4.7398 acre tract, the southerly line of a called 3.3012 acre tract
of land recorded in the name of Gary K. Thaemar and wife, Lucille F. Thaemar in
H.C.C.F. No. M056370 of the O.P.R.R.P.H.C., the southerly line of a remainder of
a called 31 acre tract of land recorded in the name of Steve A. Krolczyk, et al,
in H.C.C.F. No. B511074 of the O.P.R.R.P.H.C., North 88 degrees 29 minutes 45
seconds East, a distance of 983.00 feet to a 1-inch iron pipe found at the most
easterly northeast corner of said 74.788 acre tract and the southeast corner of
said 31 acre tract, being on the westerly line of a called 3-1/2 acre tract
recorded in the name of Ponciano A. Ramirez in H.C.C.F. No. B862350 of the
O.P.R.R.P.H.C.;

  

22.Thence, with the easterly line of said 74.788 acre tract, the westerly line
of said 3-1/2 acre tract, the westerly line of a called 15.0 acre tract of land
recorded in the name of Ponciano A. Ramirez in H.C.C.F. No. N 481000 of the
O.P.R.R.P.H.C., and the westerly line of a called 10.0023 acre tract of land
recorded in the name of Amy Verret in H.C.C.F. No. 20120275874 of the
O.P.R.R.P.H.C., South 01 degrees 50 minutes 03 seconds East, a distance of
1,236.52 feet to the southeast corner of said 74.788 acre tract and the
southwest corner of said 10.0023 acre tract, being on the northerly line of
aforesaid 15.833 acre tract, from which a found 5/8-inch iron rod bears North 01
degrees 50 minutes 03 seconds West, 0.82 feet;

  

23.Thence, with said northerly line of the 15.833 acre tract and the southerly
line of said 10.0023 acre tract, North 87 degrees 55 minutes 16 seconds East, a
distance of 531.90 feet to a 3/4-inch iron pipe found at the northeast corner of
said 15.833 acre tract and the northwest corner of aforesaid 51.264 acre tract;

  

24.Thence, with the northerly line of said 51.264 acre tract, said southerly
line of the 10.0023 acre tract, the southerly line of a called 1.00 acre tract
of land recorded in the name of Roger Hammons and wife, Rebecca Hammons in
H.C.C.F. No. Y800358 of the O.P.R.R.P.H.C., and the southerly line of a called
10.000 acre tract of land recorded in the name of Dean Krokosky and spouse,
Cheryl McShan in H.C.C.F. No. 20070754178 of the O.P.R.R.P.H.C., North 85
degrees 41 minutes 37 seconds East, a distance of 944.69 feet to a 5/8-inch iron
rod found;

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

60

 

 

25.Thence, continuing with said northerly line of the 51.264 acre tract and said
southerly line of the 10.000 acre tract, North 88 degrees 27 minutes 52 seconds
East, a distance of 911.46 feet to a 5/8-inch iron rod found at the northeast
corner of said 51.264 acre tract and the southeast corner of said 10.000 acre
tract, being on the westerly right-of-way line of Rosehill Church Road (60.00
feet wide);

  

26.Thence, with the easterly line of said 51.264 acre tract and said westerly
right-of-way line of Rosehill Church Road, South 02 degrees 29 minutes 20
seconds East, a distance of 70.00 feet to a 5/8-inch iron rod found at the most
easterly southeast corner of said 51.264 acre tract and the northeast corner of
a called 6.447 acre tract of land recorded in the name of Sharon Louise Hill in
H.C.C.F. No. 20070063643 of the O.P.R.R.P.H.C.;

  

27.Thence, with a southerly line of said 51.264 acre tract and the northerly
line of said 6.447 acre tract, South 88 degrees 27 minutes 52 seconds West, a
distance of 911.35 feet to a 5/8-inch iron rod found at an interior corner of
said 51.264 acre tract and the northwest corner of said 6.447 acre tract;

  

28.Thence, with the easterly line of said 51.264 acre tract, the westerly lines
of said 6.447 acre tract, a called 5.500 acre tract of land recorded in the name
of James B. Davis and spouse, Nancy C. Davis in H.C.C.F. No. 20080120952 of the
O.P.R.R.P.H.C., a called 1.956 acre tract of land recorded in the name of James
Bruce Davis in H.C.C.F. No. V752707 of the O.P.R.R.P.H.C., a called 1.9565 acre
tract of land recorded in the name of James Bruce Davis in H.C.C.F. No. W732249
of the O.P.R.R.P.H.C., a called 6.6650 acre tract of land recorded in the name
of Rosehill United Methodist Church in H.C.C.F. No. L479222 of the
O.P.R.R.P.H.C., a called 2.405 acre tract of land recorded in the name of Cindy
Burkhardt Freeman in H.C.C.F. No. S014081 of the O.P.R.R.P.H.C., and a called
6.932 acre tract of land recorded in the name of Gerald L. Falls and Ramona J.
Falls, husband and wife in H.C.C.F. No. Y923238 of the O.P.R.R.P.H.C., South 02
degrees 36 minutes 50 seconds East a distance of 2,236.70 feet to a 3/4-inch
iron pipe found at the southeast corner of said 51.264 acre tract and the most
easterly northeast corner of aforesaid 1.0419 acre tract;

  

29.Thence, with the easterly line of said 1.0419 acre tract and said westerly
line of the 6.932 acre tract, South 01 degrees 58 minutes 45 seconds East, a
distance of 30.00 feet to the southeast corner of said 1.0419 acre tract and the
southwest corner of said 6.932 acre tract, being on a northerly line of
aforesaid 356.5024 acre tract;

  

30.Thence, with the southerly line of said 1.0419 acre tract and said northerly
line of the 356.5024 acre tract, South 87 degrees 42 minutes 55 seconds West, a
distance of 964.28 feet to an iron bar found at the southwest corner of said
1.0419 acre tract and an interior corner of said 356.5024 acre tract;

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

61

 

 

31.Thence, with the easterly line of and across said 356.5024 acre tract, the
westerly line of a called 1.00 acre tract of land recorded in the name of
Russell Stavinoha and Mary Jo Wells in H.C.C.F. No. J343425 of the
O.P.R.R.P.H.C., the westerly line of a called 29.1752 acre tract of land
recorded in the name of Gary L. Franklin in H.C.C.F. No. T396661 of the
O.P.R.R.P.H.C., the westerly line of a called 46.5521 acre tract of land
recorded in the name of William J. Gabriel and wife, Eleanor A. Gabriel in
H.C.C.F. No. E547422 of the O.P.R.R.P.H.C., the westerly line of a tract of land
recorded in the name of Delvin Schauer in H.C.C.F. No. P058728 of the
O.P.R.R.P.H.C., South 02 degrees 06 minutes 06 seconds East, a distance of
3,431.74 feet to a 1-inch square bar found at the southeast corner of said
356.5024 acre tract and the northeast corner of a called 25.348 acre tract of
land recorded in the name of JK Cypress Safari, LLC. in H.C.C.F. No. 20120406196
of the O.P.R.R.P.H.C.;

  

32.Thence, with the southerly line of said 356.5024 acre tract and the northerly
line of said 25.348 acre tract, South 87 degrees 38 minutes 24 seconds West, a
distance of 180.00 feet to a 5/8-inch rod with cap stamped "COSTELLO INC" set;

  

33.Thence, across said 356.5024 acre tract, North 02 degrees 06 minutes 06
seconds West, a distance of 3,971.24 feet to a 5/8-inch rod with cap stamped
"COSTELLO INC" set on the northerly line of said 356.5024 acre tract and the
southerly line of aforesaid 22.25 acre tract;

  

34.Thence, with said northerly line of the 356.5024 acre tract, said southerly
line of the 22.25 acre tract, and the southerly line of aforesaid 37.224 acre
tract, South 88 degrees 02 minutes 51 seconds West, a distance of 1,664.13 feet
to a 1-inch iron pipe found at the southwest corner of said 37.224 acre tract
and the southeast corner of aforesaid 64.8171 acre tract;

  

35.Thence, with said northerly line of the 356.5024 acre tract and the southerly
line of said 64.8171 acre tract, South 87 degrees 54 minutes 58 seconds West, a
distance of 1,067.89 feet to a 5/8-inch iron rod with cap stamped "COSTELLO INC"
set;

  

36.Thence, across said 64.8171 acre tract, North 01 degrees 59 minutes 59
seconds West, a distance of 1,752.90 feet to the Point of Beginning and
containing 304.8426 acres of land.

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

62

 

 

EXHIBIT B

 

FORM OF SECURED PROMISSORY NOTE

 

(See Attached)

Loan Agreement – Rosehill Reserve

Harris County, Texas

63

 

 

EXHIBIT C

 

PRO FORMA

 

(See attached)

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

64

 

 

EXHIBIT D

 

FORM OF ADVANCE REQUEST

 

(See Attached)

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

65

 

 

EXHIBIT E

 

FORM OF FINANCIAL STATEMENT CERTIFICATIONS

 

(See Attached)

 

Loan Agreement – Rosehill Reserve

Harris County, Texas

66

 

 

EXHIBIT F

 

APPROVED BUDGET

 

(See Attached)

 



Loan Agreement – Rosehill Reserve

Harris County, Texas

67

